 
Exhibit 10.1
   



CREDIT AGREEMENT
 
among



SELECTIVE INSURANCE GROUP, INC.,
as Borrower,



THE LENDERS NAMED HEREIN



and



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



$30,000,000 Revolving Credit Facility



Dated as of June 13, 2011
   

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS




 
Page
   
ARTICLE I
2
   
DEFINITIONS
2
   
1.1
Defined Terms
2
1.2
Accounting Terms
20
1.3
Other Terms; Construction
20
     
ARTICLE II
20
   
AMOUNT AND TERMS OF THE LOANS
20
   
2.1
Commitment
20
2.2
Borrowings
20
2.3
Disbursements; Funding Reliance; Domicile of Loans
21
2.4
Evidence of Debt; Notes
22
2.5
Termination of Commitment
23
2.6
Mandatory Payments and Prepayments
23
2.7
Voluntary Prepayments
24
2.8
Interest
24
2.9
Fees
26
2.10
Interest Periods
26
2.11
Conversions and Continuations
27
2.12
Method of Payments; Computations
28
2.13
Recovery of Payments
30
2.14
Use of Proceeds
30
2.15
Pro Rata Treatment
31
2.16
Increased Costs; Change in Circumstances; Illegality; etc
31
2.17
Taxes
33
2.18
Compensation
36
2.19
Replacement of Lenders; Mitigation of Costs
37
2.20
Increase in Commitments
37
     
ARTICLE III
39
   
CONDITIONS TO EFFECTIVENESS; CONDITIONS OF BORROWING
39
   
3.1
Conditions to Effectiveness
39
3.2
Conditions of All Borrowings
42



 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
43
   
REPRESENTATIONS AND WARRANTIES
43
   
4.1
Corporate Organization and Power
43
4.2
Authorization; Enforceability
43
4.3
No Violation
43
4.4
Governmental and Third-Party Authorization; Permits.
44
4.5
Litigation
44
4.6
Taxes
44
4.7
Subsidiaries
44
4.8
Full Disclosure
45
4.9
Margin Regulations
45
4.10
No Material Adverse Change
45
4.11
Financial Matters
45
4.12
Ownership of Properties
46
4.13
ERISA.
47
4.14
Environmental Matters
47
4.15
Compliance With Laws
48
4.16
Investment Company Act
48
4.17
Insurance
48
4.18
Material Contracts
48
4.19
Reinsurance Agreements
49
4.20
OFAC; Anti-Terrorism Laws
49
     
ARTICLE V
49
   
AFFIRMATIVE COVENANTS
49
   
5.1
Financial Statements
49
5.2
Statutory Financial Statements
50
5.3
Other Business and Financial Information
51
5.4
Existence; Franchises; Maintenance of Properties
53
5.5
Compliance with Laws
53
5.6
Payment of Obligations
53
5.7
Insurance
54
5.8
Maintenance of Books and Records; Inspection
54
5.9
Permitted Acquisitions
54
5.10
Internal Control Event
54
5.11
Further Assurances
54
5.12
OFAC, PATRIOT Act Compliance
55
     
ARTICLE VI
55
   
FINANCIAL COVENANTS
55
   
6.1
Minimum Consolidated Net Worth
55
6.2
Maximum Consolidated Debt to Total Capitalization
55



 
 

--------------------------------------------------------------------------------

 
 
6.3
Minimum Combined Statutory Surplus
55

 
ARTICLE VII
55
   
NEGATIVE COVENANTS
55
   
7.1
Merger; Consolidation; Dissolution
55
7.2
Indebtedness
56
7.3
Liens
57
7.4
Disposition of Assets
58
7.5
Investments and Acquisitions
59
7.6
Restricted Payments
60
7.7
Transactions with Affiliates
60
7.8
Lines of Business
60
7.9
Certain Amendments
60
7.10
Limitation on Certain Restrictions
61
7.11
Fiscal Year
61
7.12
Accounting Changes
61
7.13
Ratings
61
     
ARTICLE VIII
61
   
EVENTS OF DEFAULT
61
   
8.1
Events of Default
61
8.2
Remedies: Termination of Commitment, Acceleration, etc
63
8.3
Remedies: Set-Off
64
     
ARTICLE IX
64
   
THE ADMINISTRATIVE AGENT
64
   
9.1
Appointment and Authority
64
9.2
Rights as a Lender
65
9.3
Exculpatory Provisions
65
9.4
Reliance by Administrative Agent
66
9.5
Delegation of Duties
66
9.6
Resignation of Administrative Agent
66
9.7
Non-Reliance on Administrative Agent and Other Lenders
67
     
ARTICLE X
67
   
MISCELLANEOUS
67
   
10.1
Expenses; Indemnity; Damage Waiver
67
10.2
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
69
10.3
Waiver of Jury Trial
70



 
 

--------------------------------------------------------------------------------

 


10.4
Notices; Effectiveness; Electronic Communication
70
10.5
Amendments, Waivers, etc
71
10.6
Successors and Assigns
72
10.7
No Waiver
75
10.8
Survival
75
10.9
Severability
75
10.10
Construction
75
10.11
Confidentiality
75
10.12
Counterparts; Integration; Effectiveness
76
10.13
No Fiduciary Relationship Established By Credit Documents
77
10.14
Disclosure of Information
77
10.15
USA Patriot Act Notice
77

 
EXHIBITS
   
Exhibit A
Form of Note
Exhibit B-1
Form of Notice of Borrowing
Exhibit B-2
Form of Notice of Conversion/Continuation
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Lender Joinder Agreement
   
SCHEDULES
   
Schedule 1.1
Commitments and Notice Addresses
Schedule 4.6
Taxes
Schedule 4.7
Subsidiaries
Schedule 4.14(a)
Environmental Matters
Schedule 4.14(b)
Underground Storage Tanks
Schedule 4.18
Material Contracts
Schedule 7.2
Indebtedness
Schedule 7.3
Liens
Schedule 7.7
Transactions with Affiliates



 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of the 13th day of June, 2011 (this
“Agreement”), is made between SELECTIVE INSURANCE GROUP, INC., a New Jersey
corporation with its principal offices in Branchville, New Jersey (the
“Borrower”), the Lenders (as hereinafter defined), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (the
“Administrative Agent”).
 
RECITALS
 
A.           The Borrower has requested that the Lenders make available to the
Borrower a revolving credit facility in the aggregate principal amount of
$30,000,000.  The Borrower will use the proceeds of this facility for working
capital and general corporate purposes of the Borrower and its subsidiaries.
 
B.            The Lenders are willing to make available to the Borrower the
credit facility described herein subject to and on the terms and conditions set
forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms shall have the meanings set
forth below (such meanings to be equally applicable to the singular and plural
forms thereof):
 
“Account Designation Letter” shall mean a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer and in
form and substance reasonably satisfactory to the Administrative Agent, listing
any one or more accounts to which the Borrower may from time to time request the
Administrative Agent to forward the proceeds of any Loans made hereunder.
 
“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business, or
all or substantially all of the assets, of any Person (other than a Subsidiary),
whether through purchase of assets, merger or otherwise, or (ii) acquires
securities or other ownership interests of any Person (other than a Subsidiary)
having at least a majority of combined voting power of the then outstanding
securities or other ownership interests of such Person.
 
“Additional Lender” has the meaning given to such term in Section 2.20(a).


 
2

--------------------------------------------------------------------------------

 
 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Percentage for LIBOR Loans as in effect at such time.
 
“Administrative Agent” has the meaning given to such term in the introductory
paragraph hereof.
 
“Administrative Questionnaire”  means an Administrative Questionnaire in the
form provided by the Administrative Agent.
 
“Affiliate” shall mean, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, owns or controls, is controlled
by or under common control with, such Person or is a director or officer of such
Person.  For purposes of this definition, with respect to any Person “control”
shall mean (i) the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, or
(ii) the beneficial ownership of securities or other ownership interests of such
Person having 10% or more of the combined voting power of the then outstanding
securities or other ownership interests of such Person ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors or other governing body of such Person.
 
“Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time.
 
“Annual Statement” shall mean, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.


“Applicable Percentage” means, for any day, with respect to (i) the Commitment
Fee, (ii) the applicable margin to be added to the LIBOR Rate for purposes of
determining the Adjusted LIBOR Rate, and (iii) the applicable margin to be added
to the Base Rate for purposes of determining the Adjusted Base Rate, the
applicable rate per annum set forth in the Pricing Grid below under the caption
“Commitment Fee”, “Applicable LIBOR Margin” and “Applicable Base Rate Margin”,
respectively, in each case as determined based on the actual rating of the
Borrower’s senior unsecured, non-credit enhanced long-term debt by Standard &
Poor’s and Fitch in effect on the date of determination (the “Debt Rating”):
 
Level
 
Debt Rating
(the lower of S+P/Fitch)
 
Commitment Fee
 
Applicable
LIBOR Margin
 
Applicable Base
Rate Margin

 
 
3

--------------------------------------------------------------------------------

 


I
 
≥ A-
 
20.0 bps
 
150.0 bps
 
50.0 bps
II
 
≥ BBB+
 
25.0 bps
 
175.0 bps
 
75.0 bps
III
 
≥ BBB
 
30.0 bps
 
200.0 bps
 
100.0 bps
IV
 
≥ BBB-
 
35.0 bps
 
225.0 bps
 
125.0 bps
V
 
≤ BB+
 
45.0 bps
 
275.0 bps
 
175.0 bps



(a) If the Debt Ratings established by Standard & Poor’s and Fitch shall fall
within different Levels, the Applicable Margin shall be based on the Debt Rating
listed on the lowest Level (Level V being the lowest Level), provided the Debt
Ratings are not two or more Levels apart. If the Debt Ratings are two or more
Levels apart, the Applicable Margin shall be based on the Debt Rating that is
one Level above the lowest of the Levels.


(b) If neither Standard & Poor’s or Fitch publishes a Debt Rating, or during the
existence of a Default or an Event of Default, the Applicable Margin shall be
Level V.


(c) Any change in the applicable Level shall become effective on and as of the
date of any public announcement of any Debt Rating that indicates a different
Level.


(d) If only one of Standard & Poor’s or Fitch shall have a Debt Rating in
effect, the Applicable Margin shall be determined by reference to the available
Debt Rating.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” shall mean, with respect to any action specified herein,
any officer of the Borrower, as the case may be, duly authorized by resolution
of the board of directors of the Borrower to take such action on its behalf, and
whose signature and incumbency shall have been certified to the Administrative
Agent by the corporate secretary or assistant corporate secretary of the
Borrower.
 
“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.


 
4

--------------------------------------------------------------------------------

 
 
“Base Rate” shall mean the highest of (i) the per annum interest rate publicly
announced from time to time by the Administrative Agent at its headquarters, to
be its prime commercial lending rate (which may not necessarily be its best
lending rate), as adjusted to conform to changes as of the opening of business
on the date of any such change in such prime rate, (ii) the Federal Funds Rate
plus 0.50% per annum, as adjusted to conform to changes as of the opening of
business on the date of any such change in the Federal Funds Rate, and (iii) the
LIBOR Rate with an Interest Period duration of one month plus 1.00%, as adjusted
to conform to changes as of the opening of business on the date of any such
change in such LIBOR Rate.
 
“Base Rate Loan” shall mean, at any time, any Loan that bears interest at such
time at the Adjusted Base Rate.
 
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrower Margin Stock” shall mean shares of capital stock of the Borrower that
are held by the Borrower or any of its Subsidiaries and that constitute Margin
Stock.
 
“Borrowing” shall mean the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a Loan of a single Type and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
 
“Borrowing Date” has the meaning given to such term in Section 2.2(b).
 
“Business Day” shall mean (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina are
required by law to be closed and (ii) in respect of any determination relevant
to a LIBOR Loan, any such day that is also a day on which tradings are conducted
in the London interbank Eurodollar market.
 
“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
 
“Cash Equivalents” shall mean (i) securities issued or unconditionally
guaranteed by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within 360 days from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and having a rating of at
least A-1 or the equivalent thereof by Standard & Poor’s or at least P-1 or the
equivalent thereof by Moody’s, (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof that has combined capital and surplus of at least $500,000,000 and that
has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s or at least A2 or the equivalent thereof by Moody’s, (iv) repurchase
obligations with a term not exceeding seven (7)
 
 
5

--------------------------------------------------------------------------------

 
 
 days with respect to underlying securities of the types described in clause (i)
above entered into with any bank or trust company meeting the qualifications
specified in clause (iii) above, and (v) money market funds at least 95% of the
assets of which are continuously invested in securities of the type described in
clause (i) above.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Closing Date” shall mean the date upon which each of the conditions set forth
in Sections 3.1 and 3.2 shall have been satisfied or waived in accordance with
the terms of this Agreement.
 
“Combined Statutory Surplus” shall mean, as of any date of determination, the
aggregate (without duplication) of all Statutory Surplus of the Insurance
Subsidiaries as of such date.
 
“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1 under the caption “Commitment” or, if such Lender has entered into
one or more Assignment and Assumptions, the amount set forth for such Lender at
such time in the Register maintained by the Administrative Agent pursuant to
Section 10.6(c) as such Lender’s “Commitment,” in either case, as such amount
may be reduced at or prior to such time pursuant to the terms hereof.
 
“Commitment Fee” has the meaning given to such term in Section 2.9(b).
 
“Commitment Increase” has the meaning given to such term in Section 2.20(a).
 
“Commitment Increase Date” has the meaning given to such term in Section
2.20(c).
 
“Commitment Letter” shall mean the letter from the Administrative Agent to the
Borrower, dated May 13, 2011, relating to the terms and conditions of this
Agreement, as amended, modified or supplemented from time to time.
 
“Compliance Certificate” shall mean a fully completed and duly executed
certificate in substantially the form of Exhibit C, together with a Covenant
Compliance Worksheet.
 
“Consolidated Indebtedness” shall mean, as of the last day of any fiscal
quarter, the aggregate (without duplication) of all Indebtedness (whether or not
reflected on the Borrower’s


 
6

--------------------------------------------------------------------------------

 


or any Subsidiary’s balance sheet) of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP; provided,
however, that, for purposes of calculating the financial covenants set forth in
Article VI, Consolidated Indebtedness shall exclude (i) reimbursement
obligations in respect of any letters of credit issued for the benefit of any
Insurance Subsidiary or the Borrower in the ordinary course of its business, but
only in each case to the extent such letters of credit (A) are not drawn upon
and (B) are collateralized by cash or Cash Equivalents, (ii) surplus notes or
intercompany loans issued for the benefit of any Insurance Subsidiary or the
Borrower in the ordinary course of its business, and (iii) the obligations of
the Borrower or any of its Subsidiaries under any Hybrid Equity Securities to
the extent that the total book value of such Hybrid Equity Securities does not
exceed 15% of Consolidated Total Capital.  Notwithstanding the foregoing, FHLB
Indebtedness shall be included in Consolidated Indebtedness.
 
“Consolidated Net Income” shall mean, for any period, net income (or loss) for
the Borrower and its Subsidiaries for such period and as reflected on the
consolidated financial statements of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Worth” shall mean, as of any date of determination, the
consolidated shareholders’ equity of the Borrower and its Subsidiaries
determined in accordance with GAAP and as reflected on the consolidated
financial statements of the Borrower and its Subsidiaries, excluding any
Disqualified Capital Stock (except to the extent deducted in determining such
consolidated shareholders’ equity).
 
“Consolidated Total Capital” shall mean, as of any date of determination, the
sum of (i) Consolidated Net Worth as of such date, (ii) Consolidated
Indebtedness (but excluding any Hybrid Equity Securities) as of such date and
(iii) the obligations of the Borrower and its Subsidiaries under any Hybrid
Equity Securities as of such date.
 
“Contingent Obligation” shall mean, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (A) for the payment or
discharge of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor in respect thereof to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include (i) endorsements
for collection or deposit in the ordinary course of business and (ii) undrawn
capital commitments with respect to the Borrower’s or any of its Subsidiaries’
limited partnership interest in funds organized primarily for the purpose of
making equity or debt investments in one or more portfolio companies.


 
7

--------------------------------------------------------------------------------

 
 
“Covenant Compliance Worksheet” shall mean a fully completed worksheet
substantially in the form of Attachment A to Exhibit C.
 
“Credit Documents” shall mean this Agreement, the Notes, the Fee Letter, any
Hedge Agreement to which the Borrower and any Lender are parties, and all other
agreements, instruments, documents and certificates now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of the
Borrower or any of its Subsidiaries with respect to this Agreement and the
transactions contemplated hereby, in each case as amended, modified,
supplemented or restated from time to time.
 
“Debt Rating” shall have the meaning given to such term in the defined term
“Applicable Percentage.”
 
“Default” shall mean any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender that (i) has refused to fund, or otherwise
defaulted in the funding of, its ratable share of any Borrowing requested and
permitted to be made hereunder, and such refusal has not been withdrawn within
three (3) Business Days, (ii) has failed to pay to the Administrative Agent or
any Lender when due an amount owed by such Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute, and such
default has not been cured within three (3) Business Days, (iii) has failed,
within three Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (iv) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under the Bankruptcy Code or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, or (B) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase


 
8

--------------------------------------------------------------------------------

 


requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (A) debt securities or (B) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the Maturity Date; provided, however, that only the portion of Capital Stock
that so matures or is mandatorily redeemable, is so redeemable at the option of
the holder thereof, or is so convertible or exchangeable on or prior to such
date shall be deemed to be Disqualified Capital Stock.
 
“Dollars” or “$” shall mean dollars of the United States of America.
 
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender that is
primarily engaged in the business of commercial banking, (iii) an Approved Fund,
and (iv) any other Person (other than a natural person) approved by (y) the
Administrative Agent and (z) unless a Default or Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of its Affiliates or
Subsidiaries.
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.
 
“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
 
“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) that is deemed to be under “common control” with,
or a member of the same “controlled group” as the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.


 
9

--------------------------------------------------------------------------------

 
 
“ERISA Event” shall mean any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event with respect to a Plan
or a Multiemployer Plan, (ii) a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan that results in
liability to the Borrower or any ERISA Affiliate under Section 4201 or 4204 of
ERISA, or the receipt by the Borrower or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iii) the distribution by the Borrower or any
ERISA Affiliate under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the taking of any action to terminate any Plan, (iv) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (v) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which is not dismissed within thirty (30) days, (vi) the
imposition upon the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, or the imposition or threatened imposition of any Lien upon any
assets of the Borrower or any ERISA Affiliate as a result of any alleged failure
to comply with the Internal Revenue Code or ERISA in respect of any Plan,
(vii) the engaging in or otherwise becoming liable for a nonexempt Prohibited
Transaction by the Borrower or any ERISA Affiliate, (viii) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Internal Revenue Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable or (ix) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) and Section 436(c) of the Internal Revenue Code,
would result in the loss of tax-exempt status of the trust of which such Plan is
a part if the Borrower or an ERISA Affiliate fails to timely provide
contributions to such Plan in accordance with the provisions of Section 436(c)
of the Internal Revenue Code.
 
“Event of Default” shall have the meaning given to such term in Section 8.1.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) taxes imposed on or measured by its overall net
income or net profits (however denominated), and franchise taxes imposed on it
(in lieu of net income or net profits taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or in which it is
otherwise doing business (other than a jurisdiction in which such Administrative
Agent or Lender would not have been treated as doing business but for its
execution and delivery of any Credit Document or its exercise of its rights or
performance of its obligations thereunder) or, in the case of any Lender, in
which its applicable Lending Office is located, (ii) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (iii) other than an assignee
pursuant to a request by the Borrower under
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.19(a), any withholding tax or backup withholding tax that is imposed
on amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Lender’s failure
or inability (other than as a result of a Change in Law) to comply with
Sections 2.17(f) or 2.17(g), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).
 
“Existing Senior Credit Facility” shall have the meaning given to such term in
Section 3.1(g).
 
“Federal Funds Rate” shall mean, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System and any successor thereto.
 
“Fee Letter” shall mean the letter from the Administrative Agent to the
Borrower, dated May 13, 2011, relating to certain fees payable by the Borrower
in respect of the transactions contemplated by this Agreement, as amended,
modified or supplemented from time to time.
 
“FHLB Indebtedness” has the meaning given to such term in Section 7.2(ix).
 
“FHLB Subsidiary” has the meaning given to such term in Section 7.2(ix).
 
“Financial Officer” shall mean, with respect to the Borrower, the chief
financial officer, vice president - finance, principal accounting officer or
treasurer of the Borrower.
 
“Financial Strength Rating” means the rating that has been most recently
announced by A.M. Best & Company as the “financial strength rating” for any
Insurance Subsidiary of the Borrower.
 
“Fitch” means Fitch Rating Services, Inc.
 
“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized, or lending through a branch that is organized, under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


 
11

--------------------------------------------------------------------------------

 
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” shall mean generally accepted accounting principles, as set forth in the
statements, opinions and pronouncements of the Accounting Principles Board, the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained, as in effect from time to
time (subject to the provisions of Section 1.2).
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
 
“Hazardous Substances” shall mean any substances or materials (i) that are
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (ii) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (iii) the presence of which
require investigation or response under any Environmental Law, (iv) that
constitute a nuisance, trespass or health or safety hazard to Persons or
neighboring properties, (v) that consist of underground or above ground storage
tanks, whether empty, filled or partially filled with any substance, or
(vi) that contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” shall mean any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.
 
“Historical Statutory Statements” shall have the meaning given to such term in
Section 4.11(c).
 
“Hybrid Equity Securities” shall mean any hybrid preferred securities consisting
of trust preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt or other hybrid securities that are shown on the
consolidated financial statements of the Borrower as liabilities and that (i) by
its terms (or by the terms of any security into which it is convertible for or
which it is exchangeable) or upon the happening of any event or otherwise, does
not mature or is not mandatorily redeemable or is not subject to any mandatory
repurchase requirement, at any time on or prior to the date which is one year
after the Maturity Date and (ii) in the event either Standard & Poor’s or
Moody’s or both evaluates any such securities, such securities are treated as
equity by Standard & Poor’s, Moody’s, or both, as the case may be; provided,
however, that if Standard & Poor’s and Moody’s equity treatment of such
securities are different, then such securities shall be deemed to be Hybrid
Equity Securities only to the extent and in an amount equal to the product of
(y) the total book value of such securities and (z) the lesser of (A) the equity
treatment (in terms of percentage) granted to such securities by


 
12

--------------------------------------------------------------------------------

 
 
Standard & Poor’s and (B) the equity treatment (in terms of percentage) granted
to such securities by Moody’s.
 
“Increasing Lender” has the meaning given to such term in Section 2.20(a).
 
“Indebtedness” shall mean, with respect to any Person (without duplication),
(i) all indebtedness and obligations of such Person for borrowed money or in
respect of loans or advances of any kind, (ii) all obligations of such Person
evidenced by notes, bonds, debentures or similar instruments, (iii) all
reimbursement obligations of such Person with respect to surety bonds, letters
of credit and bankers’ acceptances (in each case, whether or not drawn or
matured and in the stated amount thereof), (iv) all obligations of such Person
to pay the deferred purchase price of property or services (other than such
Person’s obligations with respect to undrawn capital commitments with respect to
Borrower’s or any of its Subsidiaries’ limited partnership interest funds
organized primarily for the purpose of making equity or debt investments in one
or more portfolio companies), (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all obligations of such Person as lessee under
leases that are or are required to be, in accordance with GAAP, recorded as
capital leases, to the extent such obligations are required to be so recorded,
(vii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any (for purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Capital Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Indebtedness shall be required
to be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors or other governing body of the issuer of such Disqualified Capital
Stock), (viii) the net termination obligations of such Person under any Hedge
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date, (ix) all Contingent Obligations of such Person and
(x) all indebtedness referred to in clauses (i) through (ix) above secured by
any Lien on any property or asset owned or held by such Person regardless of
whether the indebtedness secured thereby shall have been assumed by such Person
or is nonrecourse to the credit of such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning given to such term in Section 10.1(b).
 
“Insurance Regulatory Authority” shall mean, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
 
“Insurance Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower the ability of which to pay dividends is regulated by an Insurance
Regulatory Authority or that is


 
13

--------------------------------------------------------------------------------

 


otherwise required to be regulated thereby in accordance with the applicable
Requirements of Law of its jurisdiction of domicile, and shall mean and include,
without limitation, Selective Insurance Company of America, Selective Way
Insurance Company, Selective Auto Insurance Company of New Jersey, Selective
Insurance Company of South Carolina, Selective Insurance Company of the
Southeast, Selective Insurance Company of New York and Selective Insurance
Company of New England.
 
“Interest Period” shall have the meaning given to such term in Section 2.10.
 
“Internal Control Event” means a “material weakness” (as defined in Statement on
Auditing Standards No. 60) in, or fraud that involves management or other
employees who have a significant role in, the Borrower’s internal controls over
financial reporting, in each case as described in Section 404 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
and the accounting and auditing principles, rules, standards and practices
promulgated or approved with respect thereto.
 
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
 
“Investment Policy” shall mean the Investment Policy of the Insurance
Subsidiaries as of the date hereof, together with such changes therein or
additions thereto as are made by the Insurance Subsidiaries in good faith.
 
“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 10.6, and their respective
successors and assigns.
 
“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit E.
 
“Lending Office” shall mean, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent.  A Lender may designate separate Lending Offices
as provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
 
“LIBOR Loan” shall mean, at any time, any Loan that bears interest at such time
at the Adjusted LIBOR Rate.
 
“LIBOR Rate” shall mean, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) or (z) if no such rate is available, the rate of
interest determined by the Administrative Agent to be the rate or the arithmetic
mean of rates (rounded upward, if necessary, to the nearest 1/16 of one
percentage point) at which Dollar deposits in immediately available funds are
offered to first-tier banks in the London interbank Eurodollar market, in each
case under (y) and (z) above at approximately
 
 
14

--------------------------------------------------------------------------------

 
 
11:00 a.m., London time two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of the LIBOR Loan comprising part of
such Borrowing, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period.
 
“Licenses” shall mean any and all licenses (including provisional licenses),
certificates of need, accreditations, permits, franchises, rights to conduct
business, approvals (by a Governmental Authority or otherwise), consents,
qualifications, operating authority and any other authorizations.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), preference, priority, charge or other
encumbrance of any nature, whether voluntary or involuntary, including, without
limitation, the interest of any vendor or lessor under any conditional sale
agreement, title retention agreement, capital lease or any other lease or
arrangement having substantially the same effect as any of the foregoing.
 
“Loans” shall have the meaning given to such term in Section 2.1.
 
“Margin Stock” shall have the meaning given to such term in Regulation U.
 
“Material Adverse Change” shall mean a material adverse change in the financial
condition, operations, business, properties or assets of, as the case may be,
the Borrower and its Subsidiaries, taken as a whole.
 
“Material Adverse Effect” shall mean a material adverse effect upon (i) the
financial condition, operations, business, properties or assets of the Borrower
and its Subsidiaries, taken as a whole, (ii) the ability of the Borrower or any
Subsidiary to perform its obligations in any material respect under this
Agreement or any of the other Credit Documents to which it is a party or
(iii) the legality, validity or enforceability of this Agreement or any of the
other Credit Documents or the rights and remedies of the Administrative Agent
and the Lenders hereunder and thereunder.
 
“Material Contract” shall have the meaning given to such term in Section 4.18.
 
“Material Insurance Subsidiary” shall mean (i) any Insurance Subsidiary rated as
of the Closing Date and (ii) any other Insurance Subsidiary that comprises more
than ten percent (10%) of Combined Statutory Surplus.
 
“Maturity Date” shall mean June 13, 2014.
 
“Moody’s” shall mean Moody’s Investors Service Inc.
 
“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions.
 
“NAIC” shall mean the National Association of Insurance Commissioners and any
successor thereto.


 
15

--------------------------------------------------------------------------------

 
 
“Notes” shall mean, with respect to any Lender requesting the same, the
promissory note of the Borrower in favor of such Lender evidencing the Loans
made by such Lender pursuant to Section 2.1, in substantially the form of
Exhibit A, together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.
 
“Notice of Borrowing” shall have the meaning given to such term in
Section 2.2(b).
 
“Notice of Conversion/Continuation” shall have the meaning given to such term in
Section 2.11(b).
 
“Obligations” shall mean all principal of and interest (including, to the
greatest extent permitted by law, post-petition interest) on the Loans, and all
fees, reasonable expenses, indemnities and other obligations owing, due or
payable at any time by the Borrower to the Administrative Agent, any Lender or
any other Person entitled thereto, under this Agreement or any of the other
Credit Documents.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Participant” shall have the meaning given to such term in Section 10.6(d).
 
“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1 under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation and any successor
thereto.
 
“Permitted Acquisition” shall mean (i) any Acquisition with respect to which all
of the following conditions are satisfied:  (A) each business acquired shall be
within the permitted lines of business described in Section 7.8, (B) in the case
of an Acquisition involving the acquisition of control of Capital Stock of any
Person, immediately after giving effect to such Acquisition such Person (or the
surviving Person, if the acquisition is effected through a merger or
consolidation) shall be the Borrower or a Subsidiary, and (C) all of the
conditions and requirements of Section 5.9 applicable to such Acquisition are
satisfied; or (ii) any other Acquisition to which the Required Lenders (or the
Administrative Agent on their behalf) shall have given their prior written
consent (which consent may be in their sole discretion but may not be
unreasonably withheld or delayed and may be given subject to such additional
terms and conditions as the Required Lenders shall establish) and with respect
to which all of the conditions and requirements set forth in this definition and
in Section 5.9, and in or pursuant to any such consent, have been satisfied or
waived in writing by the Required Lenders.
 
“Permitted Liens” shall have the meaning given to such term in Section 7.3.


 
16

--------------------------------------------------------------------------------

 
 
“Person” shall mean any corporation, association, joint venture, partnership,
limited liability company, organization, business, individual, trust, government
or agency or political subdivision thereof or any other legal entity.
 
“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate has any liability.
 
“Prohibited Transaction” shall mean any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Internal Revenue Code that is not exempt by reason
of Section 4975(c)(2) or 4975(d) of the Internal Revenue Code.
 
“Quarterly Statement” shall mean, with respect to any Insurance Subsidiary for
any fiscal quarter, the quarterly financial statements of such Insurance
Subsidiary as required to be filed with the Insurance Regulatory Authority of
its jurisdiction of domicile, together with all exhibits, schedules,
certificates and actuarial opinions required to be filed or delivered therewith.
 
“Ratable Share” of any amount means, at any time for each Lender, a percentage
obtained by dividing such Lender’s Commitment at such time by the aggregate
Commitments then in effect, provided that, if the Termination Date has occurred,
the Ratable Share of each Lender shall be determined by dividing such Lender’s
outstanding Loans by the aggregate of all outstanding Loans as of any date of
determination.
 
“Register” has the meaning given to such term in Section 10.6(c).
 
“Regulations D, T, U and X” shall mean Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.
 
“Reinsurance Agreement” shall mean any agreement, contract, treaty, certificate
or other arrangement whereby any Insurance Subsidiary agrees to transfer, cede
or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Insurance Subsidiary under a policy or policies
of insurance issued by such Insurance Subsidiary or under a reinsurance
agreement assumed by such Insurance Subsidiary.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” shall mean (i) any “reportable event” within the meaning of
Section 4043(c) of ERISA with respect to a Plan for which the 30-day notice
under Section 4043(a) of ERISA has not been waived by the PBGC (including any
failure to meet the minimum funding standard of, or timely make any required
installment under, Section 412 of the Internal Revenue Code or Section 302 of
ERISA), (ii) any such “reportable event” subject to advance notice to the PBGC
under Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver
pursuant to Section 412 of the Internal Revenue Code, and (iv) a cessation of
operations described in Section 4062(e) of ERISA.


 
17

--------------------------------------------------------------------------------

 
 
“Required Lenders” shall mean, (i) prior to the Termination Date, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time, or (ii) on and after the Termination Date, the Lenders holding outstanding
Loans representing more than 50% of the aggregate, at such time, of all
outstanding Loans, provided that the Commitment of, and the portion of the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Requirements of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational documents of such Person, and (ii) (a) any statute, law, treaty,
rule or regulation in each case applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject or
otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents, and (b) any order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority which, by its terms, is expressly applicable to or binding upon such
Person or any of its property, or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.
 
“Reserve Requirement” shall mean, with respect to any Interest Period, the
reserve percentage (expressed as a decimal) in effect from time to time during
such Interest Period, as provided by the Federal Reserve Board, applied for
determining the maximum reserve requirements (including, without limitation,
basic, supplemental, marginal and emergency reserves) applicable to Wells Fargo
under Regulation D under the Exchange Act with respect to “Eurocurrency
liabilities” within the meaning of Regulation D under the Exchange Act, or under
any similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.
 
“Responsible Officer” shall mean, with respect to the Borrower, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of the Borrower, and any other officer or similar
official thereof responsible for the administration of the obligations of the
Borrower in respect of this Agreement.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-
offices/enforcement/ofac/sdn/index.html, or as otherwise published from time to
time, or (ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Significant Subsidiary” shall mean each of (i) the Insurance Subsidiaries and
(ii) any other Subsidiary within the meaning in Regulation S-X under the
Exchange Act with a net worth of $30,000,000 or greater.


 
18

--------------------------------------------------------------------------------

 
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill Companies, Inc., its successors and assigns.
 
“Statutory Accounting Practices” or “SAP” shall mean, with respect to any
Insurance Subsidiary, the statutory accounting practices prescribed or permitted
by the relevant Insurance Regulatory Authority of its state of domicile,
consistently applied and maintained and in conformity with those used in the
preparation of the most recent statutory financial statements described in
Section 4.11(c) (except where changes are required by the relevant Insurance
Regulatory Authority) and the Annual Statement.
 
“Statutory Surplus” means, with respect to any Insurance Subsidiary at any time,
the total amount shown as “surplus as regards policyholders” on line 35, page 3,
column 1 of the Annual Statement of such Insurance Subsidiary or, for any date
other than a date as of which an Annual Statement of such Insurance Subsidiary
is prepared, the amount of “surplus as regards policyholders” determined in a
manner consistent with the preparation of its Annual Statement
 
“Subsidiary” shall mean, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date” shall mean the Maturity Date or such earlier date of
termination of the Commitment pursuant to Section 2.5 or Section 8.2.
 
“Term Sheet” shall mean the summary of terms and conditions attached to the
Commitment Letter as Annex A.
 
“Type” shall have the meaning given to such term in Section 2.2(a)
 
“Unfunded Pension Liability” shall mean, with respect to any Plan or
Multiemployer Plan, the excess of its benefit liabilities under Section
4001(a)(16) of ERISA over the current value of its assets, determined in
accordance with the applicable assumptions used for funding under Section 412 of
the Code for the applicable plan year.
 
“Unutilized Commitment” shall mean, at any time for each Lender, such Lender’s
Commitment less the sum of the outstanding principal amount of Loans made by
such Lender.
 
“Wells Fargo” shall mean, Wells Fargo Bank, National Association, and its
successors and assigns.


 
19

--------------------------------------------------------------------------------

 
 
“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.
 
1.2           Accounting Terms.  Except as specifically provided otherwise in
this Agreement, all accounting terms used herein that are not specifically
defined shall have the meanings customarily given them pursuant to, and all
financial computations shall be made in accordance with, GAAP (or, to the extent
that such terms apply solely to any Insurance Subsidiary or if otherwise
expressly required, SAP) as in effect as of the date of this Agreement applied
on a basis consistent with the application used in preparing the most recent
financial statements of the Borrower and any such Insurance
Subsidiary.  Notwithstanding the foregoing, in the event that any changes in
GAAP or SAP after the date hereof are required to be applied to the transactions
described herein and would affect the computation of the financial covenants
contained in Article VI (other than any change in GAAP in connection with
Accounting Standards Update 2010-26 (Topic 944) which shall be followed
immediately upon such change in GAAP), such changes shall be followed in the
computation of such financial covenants only from and after the date this
Agreement shall have been amended to take into account any such changes;
provided the parties agree to negotiate in good faith to so amend this Agreement
as soon as practicable after such a change.
 
1.3           Other Terms; Construction.  Unless otherwise specified or unless
the context otherwise requires, all references herein to sections, annexes,
schedules and exhibits are references to sections, annexes, schedules and
exhibits in and to this Agreement, and all terms defined in this Agreement shall
have the defined meanings when used in any other Credit Document or any
certificate or other document made or delivered pursuant hereto.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
2.1           Commitment.  Each Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Loan,” and
collectively, the “Loans”) to the Borrower, from time to time on any Business
Day during the period from and including the Closing Date to but not including
the Termination Date, in an aggregate principal amount at any time outstanding
not greater than its Commitment at such time; provided that no Borrowing of
Loans shall be made if, immediately after giving effect thereto, (i) the
aggregate principal amount of all Loans made by any individual Lender that are
outstanding at such time would exceed such Lender’s Commitment at such time, or
(ii) the aggregate principal amount of all Loans made by all of the Lenders that
are outstanding at such time would exceed the Lenders’ aggregate Commitment at
such time.  Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Loans.
 
2.2           Borrowings.
 
(a)           The Loans shall, at the option of the Borrower and subject to the
terms and conditions of this Agreement, be either (i) Base Rate Loans or (ii)
LIBOR Loans (each, a “Type” of Loan); provided that (i) all Loans comprising the
same Borrowing shall, unless otherwise
 
 
20

--------------------------------------------------------------------------------

 
 
specifically provided herein, be of the same Type, and (ii) no Borrowing of
LIBOR Loans may be made at any time prior to the third (3rd) Business Day after
the Closing Date.
 
(b)           In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.11), unless such notice requirement is shortened by the
Administrative Agent, the Borrower will give the Administrative Agent written
notice not later than 12:00 p.m., Charlotte time, three (3) Business Days prior
to each Borrowing to be comprised of LIBOR Loans and not later than 12:00 p.m.,
Charlotte time, on the same Business Day as each Borrowing to be comprised of
Base Rate Loans; provided, however, that the request for the Borrowing of the
Loan to be made on the Closing Date may, at the discretion of the Administrative
Agent, be given later than the times specified hereinabove.  Each such notice
(each, a “Notice of Borrowing”) shall be irrevocable, shall be given in the form
of Exhibit B-1 and shall specify (1) the aggregate principal amount and initial
Type of the Loans to be made pursuant to such Borrowing, (2) in the case of a
Borrowing of LIBOR Loans, the initial Interest Period to be applicable thereto,
and (3) the requested date of such Borrowing (the “Borrowing Date”), which shall
be a Business Day.  Notwithstanding anything to the contrary contained herein:
 
(i)           the aggregate principal amount of each Borrowing comprised of Base
Rate Loans shall not be less than $1,000,000 or, if greater, an integral
multiple of $500,000 in excess thereof, and the aggregate principal amount of
each Borrowing comprised of LIBOR Loans shall not be less than $1,000,000 or, if
greater, an integral multiple of $500,000 in excess thereof (or, in each case if
less than the minimum amount, in the amount of the aggregate Unutilized
Commitments);
 
(ii)          if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, then the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
 
(iii)         if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month;
 
(c)           Not later than 2:00 p.m., Charlotte time, on the requested
Borrowing Date, each applicable Lender will make available to the Administrative
Agent at the Payment Office an amount, in Dollars and in immediately available
funds, equal to the amount of the Loan or Loans to be made by such Lender.  To
the extent such Lenders have made such amounts available to the Administrative
Agent as provided hereinabove, the Administrative Agent will make the aggregate
of such amounts available to the Borrower in accordance with Section 2.3(a) and
in like funds as received by the Administrative Agent.
 
2.3           Disbursements; Funding Reliance; Domicile of Loans.
 
(a)           The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of each Borrowing in accordance with the terms of any
written instructions from any Authorized Officer of the Borrower; provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account
 
 
21

--------------------------------------------------------------------------------

 
 
Designation Letter.  The Borrower may at any time deliver to the Administrative
Agent an Account Designation Letter listing any additional accounts or deleting
any accounts listed in a previous Account Designation Letter.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2(c) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the Adjusted Base Rate.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(c)           The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.1(c) are several and not joint.  The failure of
any Lender to make any Loan or to make any such payment on any date shall not
relieve any other Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or to make any such
payment required hereunder.
 
(d)           Each Lender may, at its option, make and maintain any Loan at, to
or for the account of any of its Lending Offices; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
 
2.4           Evidence of Debt; Notes.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
 
(b)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be
 
 
22

--------------------------------------------------------------------------------

 
 
recorded (i) the amount of each such Loan, the Type of each such Loan and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of each such Loan and (iii) the amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of each such
Loan and each Lender’s share thereof.
 
(c)           The entries made in the accounts, Register and subaccounts
maintained pursuant to Section 2.4(b) (and, if consistent with the entries of
the Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
 
(d)           The Loans made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a Note appropriately completed in the form of Exhibit A, executed
by the Borrower and payable to the order of such Lender.  Each Note shall be
entitled to all of the benefits of this Agreement and the other Credit Documents
and shall be subject to the provisions hereof and thereof.
 
2.5           Termination of Commitment.
 
(a)           The Commitment shall be automatically and permanently terminated
on the Termination Date, unless terminated earlier pursuant to any other
provision of this Section 2.5 or Section 8.2.
 
(b)           At any time and from time to time after the date hereof, upon not
less than five (5) Business Days’ prior written notice to the Administrative
Agent, the Borrower may terminate in whole or reduce in part the aggregate
Unutilized Commitments and the Commitment Fee will be reduced accordingly;
provided that any such partial reduction shall be in an aggregate amount of not
less than $1,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof.  The amount of any termination or reduction made under this
Section 2.5(b) may not thereafter be reinstated.
 
(c)           Each reduction of the Commitments pursuant to this Section 2.5
shall be applied ratably among the Lenders according to their respective
Commitments.
 
(d)           All fees accrued in respect of the Unutilized Commitments until
the effective date of any termination thereof shall be paid on the effective
date of such termination.
 
2.6           Mandatory Payments and Prepayments.
 
(a)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Maturity Date.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           In the event that, at any time, the aggregate principal amount of
Loans outstanding at such time shall exceed the aggregate Commitments at such
time (after giving effect to any concurrent termination or reduction thereof),
the Borrower will immediately prepay, after having knowledge thereof, the
outstanding principal amount of the Loans in the amount of such excess.
 
(c)           Each payment or prepayment of a LIBOR Loan made pursuant to the
provisions of this Section on a day other than the last day of the Interest
Period applicable thereto shall be made together with all amounts required under
Section 2.18 to be paid as a consequence thereof.
 
2.7           Voluntary Prepayments.
 
(a)           At any time and from time to time, the Borrower shall have the
right to prepay the Loans, in whole or in part, without premium or penalty
(except as provided in clause (iii) below), upon written notice given to the
Administrative Agent not later than 12:00 p.m., Charlotte time, three (3)
Business Days prior to each intended prepayment of LIBOR Loans and one (1)
Business Day prior to each intended prepayment of Base Rate Loans, unless such
notice requirement is shortened by the Administrative Agent; provided that
(i) each partial prepayment shall be in an aggregate principal amount of not
less than $500,000 or, if greater, an integral multiple of $100,000 in excess
thereof in the case of LIBOR Loans and an aggregate principal amount of not less
than $500,000 or, if greater, an integral multiple of $100,000 in excess thereof
in the case of Base Rate Loans, (ii) no partial prepayment of a LIBOR Loan made
pursuant to any single Borrowing shall reduce the outstanding principal amount
of the remaining LIBOR Loan under such Borrowing to less than $500,000 or to any
greater amount not an integral multiple of $100,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 2.18 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto.  Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount and Type of the Loans to be prepaid (and, in the case of LIBOR
Loans, the Interest Period of the Borrowing pursuant to which made), and shall
be irrevocable and shall bind the Borrower to make such prepayment on the terms
specified therein.  Loans prepaid pursuant to this Section 2.7(a) may be
reborrowed, subject to the terms and conditions of this Agreement.  In the event
the Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.
 
(b)           Each prepayment of the Loans made pursuant to Section 2.7(a) shall
be applied ratably among the Lenders holding the Loans being prepaid, in
proportion to the principal amount held by each.
 
2.8           Interest.
 
(a)           The Borrower will pay interest in respect of the unpaid principal
amount of each Loan, from the date of Borrowing thereof until such principal
amount shall be paid in full, (i) at the Adjusted Base Rate, as in effect from
time to time during such periods as such Loan is a Base
 
 
24

--------------------------------------------------------------------------------

 
 
Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default as the result of failure by the Borrower to pay any principal of or
interest on any Loan, any fees or other amount hereunder when due (whether at
maturity, pursuant to acceleration or otherwise), and upon the occurrence and
during the continuance of any other Event of Default, all outstanding principal
amounts of the Loans and, to the greatest extent permitted by law, all interest
accrued on the Loans and all other accrued and outstanding fees and other
amounts hereunder, shall, at the option of the Required Lenders, bear interest
at a rate per annum equal to the interest rate applicable from time to time
thereafter to such Loans (whether the Adjusted Base Rate or the Adjusted LIBOR
Rate) plus 2% (or, in the case of interest, fees and other amounts for which no
rate is provided hereunder, at the Adjusted Base Rate applicable to Loans plus
2%), and, in each case, such default interest shall be payable on demand.  To
the greatest extent permitted by law, interest shall continue to accrue after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any law pertaining to insolvency or debtor relief.
 
(c)           Accrued (and theretofore unpaid) interest shall be payable as
follows:
 
(i)           in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided herein), in arrears on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date;
provided that in the event the Loans are repaid or prepaid in full and the
aggregate Commitments have been terminated, then accrued interest in respect of
all Base Rate Loans shall be payable together with such repayment or prepayment
on the date thereof;
 
(ii)           in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided herein), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of clause (iv) in
Section 2.10) and (z) in addition, in the case of a LIBOR Loan with an Interest
Period having a duration of six months, on each date on which interest would
have been payable under clause (y) above had successive Interest Periods of
three months’ duration been applicable to such LIBOR Loan; provided that in the
event all of the LIBOR Loan made pursuant to a single Borrowing is repaid or
prepaid in full, then accrued interest in respect of such LIBOR Loan shall be
payable together with such repayment or prepayment on the date thereof; and
 
(iii)         in respect of any Loan, at the Maturity Date (whether pursuant to
acceleration or otherwise) and, after the Maturity Date, on demand.
 
(d)          Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law.  If the rate
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum rate permitted by applicable law to be charged by such
Lender, the rate of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible rate.  In the
event of
 
 
25

--------------------------------------------------------------------------------

 
 
any such reduction affecting any Lender, if from time to time thereafter the
rate of interest payable for the account of such Lender on any interest payment
date would be less than the maximum rate permitted by applicable law to be
charged by such Lender, then the rate of interest payable for its account on
such subsequent interest payment date shall be automatically increased to a rate
(not to exceed the maximum permissible rate) such that the amount of the rate
increase is equivalent to the amount of the prior rate decrease; provided that
(i) at no time shall the aggregate amount by which interest paid for the account
of any Lender has been increased pursuant to this sentence exceed the aggregate
amount by which interest paid for its account has theretofore been reduced
pursuant to the previous sentence, and (ii) nothing herein shall be deemed to
deprive the Borrower of the benefit of a reduction in the Applicable Percentage.
 
(e)           The Administrative Agent shall promptly notify the Borrower and
the Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Adjusted Base Rate;
provided, however, that the failure of the Administrative Agent to provide the
Borrower or the Lenders with any such notice shall neither affect any
obligations of the Borrower or the Lenders hereunder nor result in any liability
on the part of the Administrative Agent to the Borrower or any Lender.  Each
such determination (including each determination of the Reserve Requirement)
shall, absent manifest error, be conclusive and binding on all parties hereto.
 
2.9           Fees.  The Borrower agrees to pay:
 
(a)           To Wells Fargo, for its own account, on the Closing Date, the fees
required under the Fee Letter to be on the Closing Date, in the amounts due and
payable on the Closing Date as required by the terms thereof;
 
(b)           To the Administrative Agent, for the account of each Lender, a
commitment fee (a “Commitment Fee”), which shall accrue at a per annum rate
equal to the Applicable Percentage in effect for such fee from time to time
during each calendar quarter (or portion thereof) on such Lender’s Ratable Share
of the average daily aggregate Unutilized Commitments during the period from and
including the date hereof to, but excluding, the Termination Date.  Accrued
Commitment Fees shall be payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date and (ii) on the Termination Date, provided that a Defaulting Lender shall
not be entitled to receive any Commitment Fee for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).  All Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day); and
 
(c)           To the Administrative Agent, for its own account, the annual
administrative fee described in the Fee Letter, on the terms, in the amount and
at the times set forth therein.
 
2.10         Interest Periods.  Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the Borrower shall have the
 
 
26

--------------------------------------------------------------------------------

 
 
right to elect, pursuant to such notice, the interest period (each, an “Interest
Period”) to be applicable to such LIBOR Loans, which Interest Period shall, at
the option of the Borrower be, in the case of a LIBOR Loan, a one, two or three
or six-month period; provided, however, that:
 
(i)           all LIBOR Loans comprising a single Borrowing shall at all times
have the same Interest Period;
 
(ii)          the initial Interest Period for any LIBOR Loan shall commence on
the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
 
(iii)         LIBOR Loans may not be outstanding under more than six (6)
separate Interest Periods at any one time (for which purpose Interest Periods
shall be deemed to be separate even if they are coterminous);
 
(iv)         if any Interest Period otherwise would expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;
 
(v)          the Borrower may not select any Interest Period that begins prior
to the Closing Date or that expires after the Maturity Date;
 
(vi)         if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
(vii)        if, upon the expiration of any Interest Period applicable to a
Borrowing of LIBOR Loans, the Borrower shall have failed to elect a new Interest
Period to be applicable to such LIBOR Loans, then the Borrower shall be deemed
to have elected to convert such LIBOR Loans into Base Rate Loans as of the
expiration of the then current Interest Period applicable thereto.
 
2.11         Conversions and Continuations.
 
(a)           The Borrower shall have the right, on any Business Day occurring
on or after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans  into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) to continue all or a portion of the outstanding
principal amount of any LIBOR Loans the Interest Periods for which end on the
same day for an additional Interest Period; provided that (x) any such
conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $500,000 or, if greater, an integral multiple
of $100,000 in excess thereof; any such conversion of Base Rate Loans  into, or
continuation of, LIBOR Loans shall involve an aggregate principal amount of not
less than $500,000 or, if greater, an integral multiple of $100,000 in excess

 
27

--------------------------------------------------------------------------------

 
 
thereof; and no partial conversion of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding principal amount of such LIBOR Loans to
less than $500,000 or to any greater amount not an integral multiple of $100,000
in excess thereof, (y) except as otherwise provided in Section 2.16(e), LIBOR
Loans may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, the Borrower will pay, upon such conversion, all amounts
required under Section 2.18 to be paid as a consequence thereof), and (z) no
conversion of Base Rate Loans  into LIBOR Loans or continuation of LIBOR Loans
shall be permitted during the continuance of a Default or Event of Default.
 
(b)           The Borrower shall make each such election by giving the
Administrative Agent written notice not later than 12:00 p.m., Charlotte time,
three (3) Business Days prior to the intended effective date of any conversion
of Base Rate Loans into, or continuation of, LIBOR Loans and one (1) Business
Day prior to the intended effective date of any conversion of LIBOR Loans into
Base Rate Loans, unless such notice requirement is shortened by the
Administrative Agent.  Each such notice (each, a “Notice of
Conversion/Continuation”) shall be irrevocable, shall be given in the form of
Exhibit B-2 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount and Type of the Loans being converted or continued.  In
the event that the Borrower shall fail to deliver a Notice of
Conversion/Continuation as provided herein with respect to any outstanding LIBOR
Loans, such LIBOR Loans shall automatically be converted to Base Rate Loans upon
the expiration of the then current Interest Period applicable thereto (unless
repaid pursuant to the terms hereof).  In the event the Borrower shall have
failed to select in a Notice of Conversion/Continuation the duration of the
Interest Period to be applicable to any conversion into, or continuation of,
LIBOR Loans, then the Borrower shall be deemed to have selected an Interest
Period with a duration of one month.
 
2.12         Method of Payments; Computations.
 
(a)           All payments by the Borrower hereunder shall be made without
setoff, counterclaim or other defense, in Dollars and in immediately available
funds to the Administrative Agent, for the account of the Lenders entitled to
such payment (except as otherwise expressly provided herein as to payments
required to be made directly to the Lenders) at the Payment Office prior to
12:00 noon, Charlotte time, on the date payment is due.  Any payment made as
required hereinabove, but after 12:00 noon, Charlotte time, shall be deemed to
have been made on the next succeeding Business Day.  If any payment falls due on
a day that is not a Business Day, then such due date shall be extended to the
next succeeding Business Day (except that in the case of LIBOR Loans to which
the provisions of Section 2.10(iv) are applicable, such due date shall be the
next preceding Business Day), and such extension of time shall then be included
in the computation of payment of interest, fees or other applicable amounts.
 
(b)           The Administrative Agent will distribute to the Lenders like
amounts relating to payments made to the Administrative Agent for the account of
the Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the
 
 
28

--------------------------------------------------------------------------------

 
 
Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s Ratable
Share of such payment, and (ii) if such payment is received after 12:00 noon,
Charlotte time, or in other than immediately available funds, the Administrative
Agent will make available to each such Lender its Ratable Share of such payment
by wire transfer of immediately available funds on the next succeeding Business
Day (or in the case of uncollected funds, as soon as practicable after
collected).  If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its Ratable Share of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender.
 
(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(d)           All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans, 365/366 days, as
the case may be, or (ii) in all other instances, 360 days; and in each case
under (i) and (ii) above, with regard to the actual number of days (including
the first day, but excluding the last day) elapsed.
 
(e)           Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:
 
(i)           first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
 
(ii)          second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Credit Document;
 
(iii)         third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees irrespective of whether such fees are allowed
as a claim after the occurrence of a
 
 
29

--------------------------------------------------------------------------------

 
 
Bankruptcy Event) of each of the Lenders in connection with enforcing its rights
under the Credit Documents or otherwise with respect to the Obligations owing to
such Lender;
 
(iv)         fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including, without limitation, fees incurred and
interest accruing at the then applicable rate after the occurrence of a
Bankruptcy Event irrespective of whether a claim for such fees incurred and
interest accruing is allowed in such proceeding);
 
(v)          fifth, to the payment of the outstanding principal amount of the
Obligations;
 
(vi)         sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Credit Documents or
otherwise and not repaid; and
 
(vii)        seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
 
In carrying out the foregoing, (y) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (z) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through (vii)
above.
 
2.13         Recovery of Payments.
 
(a)           The Borrower agrees that to the extent the Borrower makes a
payment or payments to or for the account of the Administrative Agent or any
Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy,
insolvency or similar state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
 
(b)           If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to the
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by such Lender, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount.  If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.
 
2.14         Use of Proceeds.  The proceeds of the Loans shall be used (i) to
repay all obligations under the Existing Senior Credit Facility in full, if any,
(ii) to pay or reimburse permitted fees and expenses in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Credit Documents, and (iii) to provide for working
 
 
30

--------------------------------------------------------------------------------

 
 
capital and general corporate purposes and in accordance with the terms and
provisions of this Agreement, including Permitted Acquisitions.
 
2.15         Pro Rata Treatment.
 
(a)           All fundings, continuations and conversions of Loans shall be made
by the Lenders pro rata on the basis of their Ratable Share (in the case of the
initial making of the Loans) or on the basis of their respective outstanding
Loans (in the case of continuations and conversions of the Loans), as the case
may be from time to time.  All payments on account of principal of or interest
on any Loans, fees or any other Obligations owing to or for the account of any
one or more Lenders shall be apportioned ratably among such Lenders in
proportion to the amounts of such principal, interest, fees or other Obligations
owed to them respectively.
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 2.15(b)
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.15(b) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.15(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.15(b) to share in the benefits of any recovery on such secured claim.

 
2.16         Increased Costs; Change in Circumstances; Illegality; etc.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with
 
 
31

--------------------------------------------------------------------------------

 
 
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate);
 
(ii)          subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.17 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
 
(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) in an amount deemed by such Lender as material, then, upon request of
such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(b)           If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth such Lender’s good faith
determination in reasonable detail of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Section 2.16(a) or Section 2.16(b) and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.16 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.16 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
 
32

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding any other provision in this Agreement, if, at any
time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower in writing.  Upon such notice,
(i) each of such Lender’s then outstanding LIBOR Loans shall automatically, on
the expiration date of the respective Interest Period applicable thereto (or, to
the extent any such LIBOR Loan may not lawfully be maintained as a LIBOR Loan
until such expiration date, upon such notice) and to the extent not sooner
prepaid, be converted into a Base Rate Loan, (ii) the obligation of such Lender
to make, to convert Base Rate Loans into, or to continue, LIBOR Loans shall be
suspended (including pursuant to any Borrowing for which the Administrative
Agent has received a Notice of Borrowing but for which the Borrowing Date has
not arrived), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall, as to such Lender, be deemed to be a request for a Base Rate Loan, in
each case until such Lender shall have determined that the circumstances giving
rise to such suspension no longer exist and shall have so notified the
Administrative Agent, and the Administrative Agent shall have so notified the
Borrower.
 
2.17        Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or any Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)          Without limiting the provisions of Section 2.17(a), the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth such Lender’s good faith determination as to the
amount of such payment or liability and reasonable detail regarding such amount
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
 
 
33

--------------------------------------------------------------------------------

 
 
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
(d)           The Administrative Agent and each Lender shall take all reasonable
actions (consistent with its internal policy and legal and regulatory
restrictions) requested by Borrower to assist Borrower, at the sole expense of
Borrower, to recover from the relevant Governmental Authority any Indemnified
Taxes or Other Taxes in respect of which amounts were paid by Borrower pursuant
to Sections 2.17(a), 2.17(b) or 2.17(c); provided, however, the Administrative
Agent or any such Lender will not be required to take any action that would be
materially disadvantageous to the Administrative Agent or such Lender,
respectively.  Notwithstanding the foregoing, this Section 2.17(d) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes not expressly
required to be provided hereunder that it reasonably deems confidential) to the
Borrower or any other Person.
 
(e)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(f)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i)           duly completed and executed copies of Internal Revenue Service
Form W-8BEN (or any successor or other applicable form prescribed by the
Internal Revenue Service) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 
34

--------------------------------------------------------------------------------

 
 
(ii)          duly completed and executed copies of Internal Revenue Service
Form W-8ECI (or any successor or other applicable form prescribed by the
Internal Revenue Service),
 
(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed and executed copies of Internal Revenue Service Form
W-8BEN (or any successor or other applicable form prescribed by the Internal
Revenue Service), or
 
(iv)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(g)           In addition, each Foreign Lender agrees that from time to time
after the Closing Date (or in the case of a Foreign Lender that is an Eligible
Assignee, after the date of assignment to such Foreign Lender), when a lapse of
time (or change in circumstances) renders the prior forms hereunder obsolete or
inaccurate in any material respect, such Foreign Lender shall, to the extent
permitted under applicable law, deliver to Borrower and the Administrative Agent
new, accurate and complete, originally executed copies of an Internal Revenue
Service Form W-8BEN or W-8ECI (or any successor or other applicable forms
prescribed by the Internal Revenue Service) or any other form prescribed by
applicable law, and if applicable, a new withholding certificate, to confirm or
establish the entitlement of such Foreign Lender or the Administrative Agent to
an exemption from, or reduction in, United States withholding tax on payments to
be made hereunder on any Loan.
 
(h)           For any period of time during which a Foreign Lender has failed to
provide the Borrower with an appropriate form pursuant to Section 2.17(f) or
2.17(g) (unless such failure is due to a change in treaty, law or regulation, or
any change in the interpretation or administration thereof by any Governmental
Authority, occurring subsequent to the date on which a form originally was
required to be provided), such Foreign Lender shall not be entitled to
indemnification under Section 2.17(c) with respect to Taxes imposed by the
United States; provided that, should a Foreign Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under Section 2.17(f) or
2.17(g), the Borrower shall take such steps as such Foreign Lender shall
reasonably request to assist such Foreign Lender to recover such Taxes.
 
(i)           Each Lender and Administrative Agent that is a United States
Person (as defined in Section 7701(a)(30) of the Internal Revenue Code) (other
than Persons that are corporations or otherwise exempt from United States backup
withholding Tax) shall deliver at the time(s) and in the manner prescribed by
applicable law or as reasonably requested by the Borrower or the Administrative
Agent, to the Borrower and Administrative Agent (as applicable), a properly
completed and duly executed United States Internal Revenue Service Form W-9 (or
any
 
 
35

--------------------------------------------------------------------------------

 
 
successor or other applicable form prescribed by the Internal Revenue Service)
certifying that such Person is exempt from United States backup withholding Tax
on payments made hereunder.
 
(j)           If the Administrative Agent or any Lender receives a refund of any
Taxes or Other Taxes as to which it has been indemnified by or on behalf of the
Borrower or with respect to which the Borrower has paid, or caused to be paid,
additional amounts pursuant to this Section 2.17, it shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by or on behalf of the Borrower under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This Section 2.17(j) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes not expressly required to be provided
hereunder that it reasonably deems confidential) to the Borrower or any other
Person.
 
2.18        Compensation. The Borrower will compensate each Lender upon written
demand for all losses, reasonable expenses and liabilities (including, without
limitation, any loss, reasonable expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund or maintain LIBOR Loans) that such Lender may incur or sustain (i) if
for any reason the Borrower does not consummate (other than due to a default by
such Lender) a Borrowing or continuation of, or conversion into, a LIBOR Loan on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.19(a)(1) or 2.19(a)(2) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder.  Calculation of all amounts
payable to a Lender under this Section 2.18 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.18.  A certificate made in good faith
(which shall be in reasonable detail) showing the bases for the determinations
set forth in this Section 2.18 by any Lender as to any additional amounts
payable pursuant to this Section 2.18 shall be submitted by such Lender to the
Borrower either directly or through the Administrative Agent.  Determinations
set forth in any such certificate made in good faith for purposes of this
Section 2.18 of any such losses, reasonable expenses or liabilities shall be
conclusive absent manifest error.

 
36

--------------------------------------------------------------------------------

 
 
2.19        Replacement of Lenders; Mitigation of Costs.
 
(a)           The Borrower may, at any time at its sole expense and effort,
require any Lender (1) that has requested compensation from the Borrower under
Sections 2.16(a) or 2.16(b) or payments from the Borrower under Section 2.17,
(2) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.16(e) or (3) that is a Defaulting Lender, in any case upon
notice to such Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.6(b)(iii);
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.18) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii)         in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter; and
 
(iv)         such assignment does not conflict with applicable Requirements of
Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b)           If any Lender requests compensation under Sections 2.16(a) or
2.16(b), or the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender gives a notice pursuant to Section 2.16(e), then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.16(a), 2.16(b) or 2.17, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 2.16(e), as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
2.20        Increase in Commitments.

 
37

--------------------------------------------------------------------------------

 
 
(a)           No more than two times after the Closing Date but prior to the
Termination Date, the Borrower shall have the right, at any time and from time
to time, by written notice to and in consultation with the Administrative Agent,
to request an increase in the aggregate Commitments (each such requested
increase, a “Commitment Increase”), by having one or more existing Lenders
increase their respective Commitments then in effect (each, an “Increasing
Lender”), by adding as a Lender with a new Commitment hereunder one or more
Persons that are not already Lenders (each, an “Additional Lender”), or a
combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $10,000,000 or an integral multiple of
$5,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, (y) the aggregate Commitments shall not exceed $50,000,000
and (z) the aggregate of all Commitment Increases effected after the Closing
Date shall not exceed $20,000,000, and (iii) no existing Lender shall be
obligated to increase its Commitment as a result of any request for a Commitment
Increase by the Borrower unless it agrees in its sole discretion to do so.
 
(b)           Each Additional Lender must qualify as an Eligible Assignee (the
approval of which by the Administrative Agent shall not be unreasonably withheld
or delayed) and the Borrower and each Additional Lender shall execute a Lender
Joinder Agreement together with all such other documentation as the
Administrative Agent and the Borrower may reasonably require, all in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
to evidence the Commitment of such Additional Lender and its status as a Lender
hereunder.
 
(c)           If the aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “Commitment Increase Date,” which shall be a Business Day not less
than thirty (30) days prior to the Termination Date) and the final allocation of
such increase.  The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such increase and the Commitment Increase
Date.  The Administrative Agent is hereby authorized, on behalf of the Lenders,
to enter into any amendments to this Agreement and the other Credit Documents as
the Administrative Agent shall reasonably deem appropriate to effect such
Commitment Increase.
 
(d)           Notwithstanding anything set forth in this Section 2.20 to the
contrary, no increase in the aggregate Commitments pursuant to this Section 2.20
shall be effective unless:
 
(i)           The Administrative Agent shall have received the following, each
dated the Commitment Increase Date and in form and substance reasonably
satisfactory to the Administrative Agent:
 
(A)           as to each Increasing Lender, evidence of its agreement to provide
a portion of the Commitment Increase, and as to each Additional Lender, a duly
executed Lender Joinder Agreement together with all other documentation required
by the Administrative Agent and the Borrower pursuant to Section 2.20(b);

 
38

--------------------------------------------------------------------------------

 
 
(B)            an instrument, duly executed by the Borrower, acknowledging and
reaffirming its obligations under this Agreement and the other Credit Documents
to which it is a party;
 
(C)            a certificate of the secretary or an assistant secretary of the
Borrower, certifying to and attaching the resolutions adopted by the board of
directors (or similar governing body) of the Borrower approving or consenting to
such Commitment Increase;
 
(D)            a certificate of an Authorized Officer of the Borrower,
certifying that (y) as of the Commitment Increase Date, all representations and
warranties of the Borrower contained in this Agreement and the other Credit
Documents are true and correct in all material respects, both immediately before
and after giving effect to the Commitment Increase and any Loans issued in
connection therewith (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct in all material respects, in each
case as of such date), and (z) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to such
Commitment Increase (including any Loans issued in connection therewith and the
application of the proceeds thereof); and
 
(ii)           The conditions precedent set forth in Section 3.2 shall have been
satisfied; provided, however, that the Borrower shall not be required to deliver
a Notice of Borrowing unless Borrower is requesting a Borrowing of Loans in
connection with such Commitment Increase.
 
Immediately after the effectiveness of the Commitment Increase, Schedule 1.1
shall automatically be amended to reflect the Commitments of all Lenders after
giving effect to the Commitment Increase.
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS; CONDITIONS OF BORROWING
 
3.1           Conditions to Effectiveness.  This Agreement shall become
effective on the date on which each of the following conditions shall have been
satisfied or waived by all of the Lenders:
 
(a)           The Administrative Agent shall have received the following, each
dated as of the Closing Date (unless otherwise specified) and in such number of
copies as the Administrative Agent shall have requested:
 
(i)           this Agreement executed by the Borrower and each Lender;
 
(ii)           to the extent requested by any Lender in accordance with Section
2.4(d), a Note for such Lender, in each case duly completed in accordance with
the provisions of Section 2.4 and executed by the Borrower; and

 
39

--------------------------------------------------------------------------------

 
 
(iii)         the favorable opinions of (A) internal counsel to the Borrower and
(B) Bingham McCutchen LLP, independent outside counsel to the Borrower, each
addressed to the Administrative Agent and the Lenders and in form and substance
reasonably satisfactory to the Administrative Agent.
 
(b)           The Administrative Agent shall have received a certificate, signed
by the president, the chief executive officer or the chief financial officer of
the Borrower, in form and substance satisfactory to the Administrative Agent,
certifying that (i) all representations and warranties of the Borrower,
contained in this Agreement and the other Credit Documents are true and correct
as of the Closing Date, both immediately before and after giving effect to the
consummation of the transactions contemplated hereby, (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date); (ii) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, and
(iii) both immediately before and after giving effect to the consummation of the
transactions contemplated hereby, no Material Adverse Change has occurred with
respect to the Borrower and its Subsidiaries, taken as a whole, since December
31, 2010, and there exists no event, condition or state of facts that is
reasonably likely to result in a Material Adverse Change with respect to the
Borrower and its Subsidiaries, taken as a whole.
 
(c)           The Administrative Agent shall have received a certificate of the
corporate secretary or assistant corporate secretary of the Borrower, in form
and substance satisfactory to the Administrative Agent, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation and all amendments thereto of the Borrower, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (ii) that attached thereto is a true and
complete copy of the bylaws of the Borrower, as then in effect and as in effect
at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
and (iii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors of the Borrower authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of the Borrower executing this Agreement or any of such other
Credit Documents, and attaching all such copies of the documents described
above.
 
(d)           The Administrative Agent shall have received a certificate as of a
recent date of the good standing of the Borrower under the laws of its
jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction.
 
(e)           The Administrative Agent shall have received a certificate of
compliance as of a recent date of each Insurance Subsidiary issued by the
Insurance Regulatory Authority of its jurisdiction of legal domicile.
 
(f)           All legal matters, documentation, and corporate or other
proceedings incident to the transactions contemplated hereby shall be
satisfactory in form and substance to the Administrative Agent; all licenses
approvals, permits and consents of any Governmental

 
40

--------------------------------------------------------------------------------

 
 
Authorities or other Persons required in connection with the execution and
delivery of this Agreement and the other Credit Documents and the consummation
of the transactions contemplated hereby and thereby shall have been obtained,
without the imposition of conditions that are not reasonably acceptable to the
Administrative Agent, and all related filings, if any, shall have been made, and
all such approvals, permits, consents and filings shall be in full force and
effect and the Administrative Agent shall have received such copies thereof as
it shall have reasonably requested; all applicable waiting periods shall have
expired without any adverse action being taken by any Governmental Authority
having jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority with respect to the Borrower, in each case to enjoin,
restrain or prohibit, to obtain substantial damages in respect of, or that is
otherwise related to or arises out of, this Agreement, any of the other Credit
Documents or the consummation of the transactions contemplated hereby or
thereby, or that, in the opinion of the Administrative Agent, could reasonably
be expected to have a Material Adverse Effect.
 
(g)           (i) All principal, interest and other amounts outstanding, if any,
under the Borrower’s existing revolving credit facility, dated as of August 25,
2009, by and between the Borrower, the lenders party thereto, and Wachovia Bank,
National Association, as administrative agent for the lenders (as amended prior
to the date hereof, the “Existing Senior Credit Facility”) shall be repaid and
satisfied in full and all guarantees by the Borrower or any of its Subsidiaries
relating thereto extinguished, and (ii) all commitments to extend credit under
the agreements and instruments relating to the Existing Senior Credit Facility
shall be terminated; and the Administrative Agent shall have received evidence
of the foregoing satisfactory to it, including an escrow agreement or payoff
letter executed by the lenders or the agent under the Existing Senior Credit
Facility.
 
(h)           Since December 31, 2010, both immediately before and after giving
effect to the consummation of the transactions contemplated by this Agreement,
there shall not have occurred any Material Adverse Change with respect to the
Borrower or any event, condition or state of facts that is reasonably likely to
result in a Material Adverse Change with respect to the Borrower.
 
(i)           The Borrower shall have paid (i) to Wells Fargo, the fees required
under the Fee Letter to be paid on the Closing Date, in the amounts due and
payable on the Closing Date as required by the terms thereof, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in and pursuant to the Fee Letter, and (iii) all other fees and
reasonable expenses of the Administrative Agent and the Lenders required
hereunder or under any other Credit Document to be paid on or prior to the
Closing Date (including reasonable fees and expenses of counsel) in connection
with this Agreement, the other Credit Documents and the transactions
contemplated thereby.
 
(j)           The Administrative Agent shall have received the financial
statements as described in Sections 4.11(a) and 4.11(c), all of which shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 
41

--------------------------------------------------------------------------------

 
 
(k)           The Administrative Agent shall have received a Covenant Compliance
Worksheet, duly completed and certified by the chief financial officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, demonstrating compliance with the financial covenants set forth in
Sections 6.1 through 6.3.
 
(l)           The Administrative Agent shall be reasonably satisfied with the
actuarial review and valuation statement of, and opinion as to the adequacy of,
the loss and loss adjustment expense reserve positions as of December 31, 2010
of each Insurance Subsidiary, with respect to its insurance business then in
force, prepared and given by an independent actuarial firm reasonably acceptable
to the Administrative Agent; and such review, valuation and opinion shall not
differ in any material and negative respect from any such materials previously
delivered to the Administrative Agent.
 
(m)           The Administrative Agent shall have received satisfactory
confirmation from A.M. Best & Company that the current rating of each Insurance
Subsidiary that is rated as of the Closing Date is “A-” or better.
 
(n)           The Administrative Agent shall have received an Account
Designation Letter, together with written instructions from an Authorized
Officer, including wire transfer information, directing the payment of the
proceeds of any Loan to be made hereunder.
 
(o)           The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
 
3.2           Conditions of All Borrowings.  The obligation of each Lender to
make any Loans hereunder, including the initial Borrowing, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:
 
(a)           The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b);
 
(b)           Each of the representations and warranties contained in Article IV
and in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of the Closing Date, both immediately before
and after giving effect to the Loans to be made on such date (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date); and
 
(c)           No Default or Event of Default shall have occurred and be
continuing on such Borrowing Date, both immediately before and after giving
effect to the Loans to be made on such Borrowing Date.
 
Each giving of a Notice of Borrowing and the consummation of each Borrowing
shall be deemed to constitute a representation by the Borrower that the
statements contained in Sections 3.2(b) and 3.2(c) are true, both as of the date
of such notice or request and as of the relevant Borrowing Date.

 
42

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
 
4.1          Corporate Organization and Power.  The Borrower and each of its
Significant Subsidiaries (i) is a corporation or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the requisite power and authority to execute, deliver and
perform the Credit Documents to which it is or will be a party, to own and hold
its property and to engage in its business as presently conducted, and (iii) is
duly qualified to transact business as a non-domestic entity and is in good
standing in each jurisdiction where the nature of its business or the ownership
of its properties requires it to be so qualified, except where the failure to be
so qualified would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect.
 
4.2          Authorization; Enforceability.  The Borrower has taken, or on the
Closing Date will have taken, all necessary corporate action to execute, deliver
and perform each of the Credit Documents to which it is or will be a party, and
has, or on the Closing Date (or any later date of execution and delivery) will
have, validly executed and delivered each of the Credit Documents to which it is
or will be a party.  This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery will constitute, the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing.
 
4.3          No Violation.  The execution, delivery and performance by the
Borrower of this Agreement and each of the other Credit Documents to which it is
or will be a party, and compliance by it with the terms hereof and thereof, do
not and will not (i) violate any provision of its articles or certificate of
incorporation or bylaws or contravene any other material Requirements of Law
applicable to it, (ii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any Material Contract to which it
is a party, by which it or any of its properties is bound or to which it is
subject, (iii) result in a revocation, suspension, termination, impairment,
probation, limitation, non-renewal, forfeiture, declaration of ineligibility,
loss of status of, or loss of any other rights with respect to, any Licenses
applicable to the business, operations or properties of the Borrower and its
respective Subsidiaries except where the revocation, suspension, termination,
impairment, probation, limitation, non-renewal, forfeiture, declaration of
ineligibility, loss of status of, or loss of any other rights with respect to,
any License would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect, or (iv) result in or require the creation or
imposition of any Lien upon any of its properties or assets.
 
 
43

--------------------------------------------------------------------------------

 
 
4.4          Governmental and Third-Party Authorization; Permits.
 
(a)           No consent, approval, authorization or other action by, notice to,
or registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower of this Agreement or any of
the other Credit Documents to which it is or will be a party or the legality,
validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been (or on or prior to the Closing Date
will have been) made or obtained and that are (or on the Closing Date will be)
in full force and effect, and (ii) consents and filings the failure to obtain or
make which would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(b)          The Borrower and each of its Significant Subsidiaries has all
governmental approvals, Licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which would not be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect.
 
4.5          Litigation.  In the ordinary course of conducting business, the
Borrower and its Subsidiaries are named as defendants in various actions,
investigations, suits or legal proceedings.  Although the ultimate outcome of
such actions, investigations, suits or legal proceedings is not presently
determinable, the Borrower reasonably believes that the total aggregate amount
that it will ultimately have to pay, if all such actions, investigations, suits
or legal proceedings were adversely determined, will not have a Material Adverse
Effect.
 
4.6           Taxes.  The Borrower and each of its Subsidiaries has timely filed
all federal and other material state and local tax returns and reports required
to be filed by it and has paid all taxes, assessments, fees and other charges
levied upon it or upon its properties that are shown thereon as due and payable,
other than those that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP.  Such returns accurately reflect in all material respects all
liability for material taxes of the Borrower and each of its Subsidiaries for
the periods covered thereby.  Except as set forth in Schedule 4.6, there are no
ongoing audits or examinations or, to the knowledge of the Borrower, other
investigations by any Governmental Authority of a material tax liability of the
Borrower or any of its Subsidiaries.  There are no unresolved claims by any
Governmental Authority concerning the tax liability of the Borrower or any of
its Subsidiaries for any period for which tax returns have been or were required
to have been filed, other than claims for which adequate reserves have been
established in accordance with GAAP. Except as set forth on Schedule 4.6,
neither the Borrower nor any of its Subsidiaries has waived or extended or has
been requested to waive or extend the statute of limitations relating to the
payment of any taxes.
 
4.7          Subsidiaries.  Schedule 4.7 sets forth a list, as of the Closing
Date, of all of the Subsidiaries of the Borrower and, as to each such
Subsidiary, the percentage ownership (direct and indirect) of the Borrower and
each direct owner thereof.  Except for the ownership interests expressly
indicated on Schedule 4.7, there are no ownership interests, warrants, rights,
options or other equity securities, or other Capital Stock of any Subsidiary of
the Borrower outstanding or
 
 
44

--------------------------------------------------------------------------------

 
 
reserved for any purpose.  All outstanding ownership interests of each
Subsidiary of the Borrower are duly and validly issued, fully paid and
nonassessable.
 
4.8          Full Disclosure.  All factual information heretofore or
contemporaneously furnished to the Administrative Agent or any Lender in writing
by or on behalf of the Borrower or any of its Subsidiaries for purposes of or in
connection with this Agreement and the transactions contemplated hereby is, and
all other such factual information hereafter furnished to the Administrative
Agent or any Lender in writing by or on behalf of the Borrower or any of its
Subsidiaries will be, true and accurate in all material respects on the date as
of which such information is dated or certified (or, if such information has
been amended or supplemented, on the date as of which any such amendment or
supplement is dated or certified) and not made incomplete by omitting to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which such information was provided, not misleading.
 
4.9          Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.  No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or for any
other purpose in a manner that would violate or be inconsistent with Regulations
T, U or X or any provision of the Exchange Act.
 
4.10        No Material Adverse Change.  There has been no Material Adverse
Change since December 31, 2010, and there exists no event, condition or state of
facts that is reasonably likely to result in a Material Adverse Change.
 
4.11        Financial Matters.
 
(a)           The Borrower has prepared, and has heretofore furnished to the
Administrative Agent copies of (i) the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of December 31, 2010 and 2009, and the
related statements of income, cash flows and stockholders’ equity for the fiscal
years then ended, together with the opinion of KPMG LLP thereon, and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2011, and the related statements of income, cash flows and
stockholders’ equity for the three-month period then ended.  Such financial
statements have been prepared in accordance with GAAP (subject, with respect to
the unaudited financial statements, to the absence of notes required by GAAP and
to normal year-end adjustments) and present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
as of the respective dates thereof and the consolidated results of operations of
the Borrower and its Subsidiaries for the respective periods then ended.  Except
as fully reflected in (x) the most recent financial statements referred to above
and the notes thereto, (y) the financial statements previously delivered
pursuant to Section 5.1, or (z) any Form 8-K filed by the Borrower with the SEC
and previously delivered by the Borrower to the Administrative Agent, there
were, as of the date of the most recent financial statements described in the
immediately foregoing clause (x) or (y) or, if later, the date of the most
recently delivered Form 8-K, no material liabilities or obligations with respect
to the Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, contingent or otherwise and whether or not due) that, individually or
in the
 
 
45

--------------------------------------------------------------------------------

 
 
aggregate, is reasonably likely to have a Material Adverse Effect, and since the
date thereof neither the Borrower nor any Subsidiary has incurred any
liabilities or obligations that, individually or in the aggregate, is reasonably
likely to have a Material Adverse Effect.
 
(b)          The Borrower, after giving effect to the consummation of the
transactions contemplated hereby, (i) has capital sufficient to carry on its
businesses as conducted and as proposed to be conducted, (ii) has assets with a
fair saleable value, determined on a going concern basis, (y) not less than the
amount required to pay the probable liability on its existing debts as they
become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured), and (iii) does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay such debts and liabilities as they mature.
 
(c)           The Borrower has heretofore furnished to the Administrative
Agent copies of (i) the Annual Statements of each of its Insurance Subsidiaries
as of December 31, 2010 and 2009, and for the fiscal years then ended, as
applicable, and (ii) the Quarterly Statements of each of its Insurance
Subsidiaries as of the end of the first fiscal quarter of 2011, and for the end
of the fiscal quarter then ended, each as filed with the relevant Insurance
Regulatory Authority (collectively, the “Historical Statutory Statements”).  The
Historical Statutory Statements (including, without limitation, the provisions
made therein for investments and the valuation thereof, reserves, policy and
contract claims and statutory liabilities) have been prepared in accordance with
SAP where required (except as may be reflected in the notes thereto and subject,
with respect to the Quarterly Statements, to the absence of notes required by
SAP and to normal year-end adjustments), were in compliance with applicable
Requirements of Law when filed and present fairly in all material respects the
financial condition of the respective Insurance Subsidiaries covered thereby as
of the respective dates thereof and the results of operations, changes in
capital and surplus and cash flow of the respective Insurance Subsidiaries
covered thereby for the respective periods then ended.  Except for liabilities
and obligations disclosed or provided for in the Historical Statutory Statements
(including, without limitation, reserves, policy and contract claims and
statutory liabilities), no Insurance Subsidiary had, as of the date of its
respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with SAP, would have been required
to have been disclosed or provided for in such Historical Statutory
Statements.  All books of account of each Insurance Subsidiary fairly disclose
all of its material transactions, properties, assets, investments, liabilities
and obligations, are in its possession and are true, correct and complete in all
material respects.
 
4.12        Ownership of Properties.  The Borrower and each of its Subsidiaries
(i) has good and marketable title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
all material leased real and personal property used in connection with its
business, (iii) possesses or has rights to use licenses, patents, copyrights,
trademarks, service marks, trade names and other assets sufficient to enable it
to continue to conduct its business substantially as heretofore conducted and
without any material conflict with the rights of others, and (iv) has good title
to all of its other properties and assets, in each case under (i), (ii), (iii)
and (iv) above free and clear of all Liens other than Permitted Liens.
 
 
46

--------------------------------------------------------------------------------

 
 
4.13        ERISA.
 
(a)           Except as would not result in a material liability to the
Borrower, each of the Borrower and its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA with respect to each
Plan, and each Plan is and has been administered in compliance in all material
respects with all applicable Requirements of Law, including, without limitation,
the applicable provisions of ERISA and the Internal Revenue Code.  No ERISA
Event giving rise to any material liabilities to the Borrower or any of its
ERISA Affiliates (i) has occurred and is continuing, or (ii) to the knowledge of
the Borrower, is reasonably expected to occur with respect to any Plan.  Except
as would not reasonably be expected to result in a Material Adverse Effect, no
Plan has any material Unfunded Pension Liability as of the most recent annual
valuation date applicable thereto, and neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that is subject to Section 4069 or
4212(c) of ERISA.
 
(b)           Neither the Borrower nor any ERISA Affiliate has had a complete or
partial withdrawal from any Multiemployer Plan with respect to which any
material liability remains unpaid, and neither the Borrower nor any ERISA
Affiliate would become subject to any material liability under ERISA if the
Borrower or any ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the most recent valuation date.  No Multiemployer Plan
is in “reorganization” or is “insolvent” within the meaning of such terms under
ERISA Sections 4241 and 4245, respectively.
 
4.14        Environmental Matters.
 
(a)           Except as set forth on Schedule 4.14(a), no Hazardous Substances
are or have been generated, used, located, released, treated, disposed of or
stored by the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, by any other Person (including any predecessor in interest) or
otherwise, in, on or under any portion of any real property, leased or owned, of
the Borrower or any of its Subsidiaries, except in material compliance with all
applicable Environmental Laws, and no portion of any such real property or, to
the knowledge of the Borrower, any other real property at any time leased, owned
or operated by the Borrower or any of its Subsidiaries has been contaminated by
any Hazardous Substance; and no portion of any real property, leased or owned,
of the Borrower or any of its Subsidiaries has been or is presently the subject
of an environmental audit, assessment or remedial action.
 
(b)          No portion of any real property, leased or owned, of the Borrower
or any of its Subsidiaries has been used by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, by any other Person, as or
for a mine, a landfill, a dump or other disposal facility, a gasoline service
station, or (other than for petroleum substances stored in the ordinary course
of business) a petroleum products storage facility; no portion of such real
property or any other real property at any time leased, owned or operated by the
Borrower or any of its Subsidiaries has, pursuant to any Environmental Law, been
placed on the “National Priorities List” or “CERCLIS List” (or any similar
federal, state or local list) of sites subject to possible environmental
problems; and, except as set forth on Schedule 4.14(b), there are not and, to
the knowledge of the Borrower has never been, any underground storage tanks
situated on any real property, leased or owned, of the Borrower or any of its
Subsidiaries.
 
 
47

--------------------------------------------------------------------------------

 
 
(c)           All activities and operations of the Borrower and its Subsidiaries
are in compliance with the requirements of all applicable Environmental Laws,
except to the extent the failure so to comply, individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.  The Borrower
and each of its Subsidiaries has obtained all licenses and permits under
Environmental Laws necessary to its respective operations and the Borrower and
each of its Subsidiaries is in compliance with all terms and conditions of such
licenses and permits, except for such licenses and permits the failure to
obtain, maintain or comply with which would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.  Neither
the Borrower nor any of its Subsidiaries is involved in any suit, action or
proceeding, or has received any notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims that, if adversely determined, would be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect; and, to the knowledge of the Borrower, there are no threatened actions,
suits, proceedings or investigations with respect to any such Environmental
Claims, nor any basis therefor.
 
4.15        Compliance With Laws.  The Borrower and its Subsidiaries has timely
filed all material reports, documents and other materials required to be filed
by it under all applicable Requirements of Law with any Governmental Authority
and Insurance Regulatory Authority, as the case may be, has retained all
material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except for such Requirements of Law
the failure to comply with which, individually or in the aggregate, is not
reasonably likely to have a Material Adverse Effect.
 
4.16        Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is required to be registered as an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
4.17        Insurance.  The assets, properties and business of the Borrower and
its Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
 
4.18        Material Contracts.  Schedule 4.18 lists, as of the Closing Date,
each “material contract” (within the meaning of Item 601(b)(10) of Regulation
S-K under the Exchange Act) to which the Borrower or any of its Subsidiaries is
a party, by which any of them or their respective properties is bound or to
which any of them is subject (collectively, “Material Contracts”), and also
indicates the parties and date thereof.  As of the Closing Date, (i) assuming
the due authorization, execution and delivery by the other parties thereto, each
Material Contract is in full force and effect and is enforceable by the Borrower
or the applicable Subsidiary in accordance with its terms against the other
parties thereto except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing, and (ii) neither the Borrower nor any of its
Subsidiaries (nor, to the knowledge of the Borrower, any other party thereto) is
in material breach of or default under any Material Contract in any material
respect or has given notice of termination or cancellation of any Material
Contract.
 
 
48

--------------------------------------------------------------------------------

 
 
4.19        Reinsurance Agreements.  Each Reinsurance Agreement is in full force
and effect; none of the Insurance Subsidiaries and no other party thereto, is in
breach of or default under any such contract, other than breaches and defaults
that involve immaterial amounts or are being contested in good faith and by
proper proceedings; and the Borrower has no reason to believe that the financial
condition of any other party to any such contract is impaired such that a
default thereunder by such party could reasonably be anticipated.  Each
Reinsurance Agreement is qualified under all applicable Requirements of Law to
receive the statutory credit assigned to such Reinsurance Agreement in the
relevant Annual Statement or Quarterly Statement at the time prepared, except
where the failure to receive such statutory credit is not reasonably likely to
have a Material Adverse Effect.  There are no assumption reinsurance contracts
or arrangements entered into by any Insurance Subsidiary in which an Insurance
Subsidiary has ceded risk to any other Person which are material, individually
or in the aggregate, to the Borrower or its Subsidiaries, taken as a whole.
 
4.20        OFAC; Anti-Terrorism Laws.  Neither the Borrower nor any of its
Subsidiaries (i) is a Sanctioned Person, (ii) has more than 15% of its assets in
Sanctioned Countries, or (iii) derives more than 15% of its operating income
from investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Loan hereunder will knowingly be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
 
(b)          Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.  Each of the Borrower
and its Subsidiaries is in compliance in all material respects with the PATRIOT
Act.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all principal and interest with respect to the Loans
together with all other fees, reasonable expenses and other amounts then due and
owing hereunder:
 
5.1          Financial Statements.  The Borrower will deliver to the
Administrative Agent and the Administrative Agent shall promptly deliver to each
Lender:
 
(a)           As soon as available and in any event within the earlier of ten
(10) days after filing with the Securities Exchange Commission and fifty-five
(55) days after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the first fiscal quarter ending after the date
hereof, unaudited consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated statements of income, cash flows and stockholders’ equity for the
Borrower and its Subsidiaries for the fiscal quarter then ended and for that
portion of the fiscal year then ended, in each case setting forth comparative
consolidated figures as of the end of and for the corresponding period in the
preceding fiscal
 
 
49

--------------------------------------------------------------------------------

 
 
year, all in reasonable detail and prepared in accordance with GAAP (subject to
the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter; and
 
(b)           As soon as available and in any event within the earlier of ten
(10) days after filing with the Securities Exchange Commission and one hundred
(100) days after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2011, an audited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and audited consolidated
statements of income, cash flows and stockholders’ equity for the Borrower and
its Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative figures as of the end of and for the
preceding fiscal year, all in reasonable detail and certified by the independent
certified public accounting firm regularly retained by the Borrower or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with (y) a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such financial statements present fairly the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated in accordance
with GAAP applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year, and (z) a report by such accountants to the effect
that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters, or a statement specifying the nature
and period of existence of any such Default or Event of Default disclosed by
their audit; provided, however, that such accountants shall not be liable by
reason of the failure to obtain knowledge of any Default or Event of Default
that would not be disclosed or revealed in the course of their audit
examination.
 
5.2           Statutory Financial Statements.  The Borrower will deliver to the
Administrative Agent and the Administrative Agent shall promptly deliver to each
Lender:
 
(a)           As soon as available and in any event within sixty (60) days after
the end of each of the first three fiscal quarters of each fiscal year,
beginning with the first fiscal quarter ending after the date hereof, a
Quarterly Statement of each Insurance Subsidiary as of the end of such fiscal
quarter and for that portion of the fiscal year then ended, in the form filed
with the relevant Insurance Regulatory Authority, prepared in accordance with
SAP;
 
(b)           As soon as available and in any event within one hundred five
(105) days after the end of each fiscal year, beginning with the fiscal year
ended December 31, 2011, an Annual Statement of each Insurance Subsidiary as of
the end of such fiscal year and for the fiscal year then ended, in the form
filed with the relevant Insurance Regulatory Authority, prepared in accordance
with SAP; and
 
(c)           As soon as available and in any event within one hundred
thirty-five (135) days after the end of each fiscal year, beginning with the
fiscal year ended December 31, 2011, the
 
 
50

--------------------------------------------------------------------------------

 
 
combined Annual Statement of the Insurance Subsidiaries as of the end of such
fiscal year and for the fiscal year then ended, in the form filed with the
relevant Insurance Regulatory Authority, prepared in accordance with SAP.
 
5.3           Other Business and Financial Information.  The Borrower  will
deliver, or cause to be delivered, to the Administrative Agent and the
Administrative Agent shall promptly deliver to each Lender:
 
(a)           Concurrently with each delivery of the financial statements
described in Sections 5.1 and 5.2, a Compliance Certificate in substantially the
form of Exhibit C with respect to the period covered by the financial statements
then being delivered, executed by a Financial Officer of the Borrower, together
with a Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Sections 6.1 through 6.3 as of the last day of the period
covered by such financial statements;
 
(b)           Promptly upon filing with the relevant Insurance Regulatory
Authority and in any event within one hundred five (105) days after the end of
each fiscal year, beginning with the fiscal year ended December 31, 2011, a copy
of each Insurance Subsidiary’s “Statement of Actuarial Opinion” (or equivalent
information should the relevant Insurance Regulatory Authority not require such
a statement) as to the adequacy of such Insurance Subsidiary’s loss reserves for
such fiscal year, together with a copy of its management discussion and analysis
in connection therewith, each in the format prescribed by the applicable
insurance laws of such Insurance Subsidiary’s jurisdiction of domicile;
 
(c)           Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that the
Borrower or any of its Subsidiaries shall send or make available generally to
its shareholders, (ii) all regular, periodic and special reports, registration
statements and prospectuses (other than on Form S-8) that the Borrower or any of
its Subsidiaries shall render to or file with the SEC, the National Association
of Securities Dealers, Inc. or any national securities exchange, and (iii) all
press releases and other statements made available generally by the Borrower or
any of its Subsidiaries to the public concerning material developments in the
business of the Borrower or any of their respective Subsidiaries;
 
(d)           Promptly upon (and in any event within five (5) Business Days
after) any Responsible Officer of the Borrower obtaining knowledge thereof,
written notice of any of the following:
 
(i)           the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
 
(ii)          the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority (other than routine periodic inquiries, investigations or reviews),
that would, if adversely determined, be reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect, and
 
 
51

--------------------------------------------------------------------------------

 
 
any material development in any litigation or other proceeding previously
reported pursuant to Section 4.5 or this Section 5.3(d)(ii);
 
(iii)         the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Insurance Regulatory Authority of (y) any written
notice asserting any failure by the Borrower or any of its Subsidiaries to be in
compliance with applicable Requirements of Law which is reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect or that
threatens the taking of any action against the Borrower or any of its
Subsidiaries or sets forth circumstances that, if taken or adversely determined,
would be reasonably likely to have a Material Adverse Effect, or (z) any notice
of any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, any license, permit, accreditation or authorization of the
Borrower or any of its Subsidiaries, where such action would be reasonably
likely to have a Material Adverse Effect;
 
(iv)         the occurrence of any ERISA Event which has resulted in or could
reasonably be expected to result in material liability to the Borrower or any of
its Subsidiaries, together with (x) a written statement of a Responsible Officer
of the Borrower, specifying the details of such ERISA Event and the action that
the Borrower has taken and proposes to take with respect thereto, (y) a copy of
any notice with respect to such ERISA Event that is required to be filed by the
Borrower or any ERISA Affiliate, as applicable, with the PBGC and (z) a copy of
any notice delivered by the PBGC to the Borrower or its ERISA Affiliate, as the
case may be, with respect to such ERISA Event;
 
(v)          the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract or other
material contract or agreement to which the Borrower or any of its Subsidiaries
is a party, where such default or the termination or cancellation thereof is
reasonably likely to have a Material Adverse Effect;
 
(vi)         the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any of their respective real property, leased or owned; (y) the receipt by
the Borrower or any of its Subsidiaries of notice of any alleged violation of or
noncompliance with any Environmental Laws; or (z) the taking of any remedial
action by the Borrower, any of its Subsidiaries or any other Person in response
to the actual or alleged generation, storage, release, disposal or discharge of
any Hazardous Substances on, to, upon or from any real property leased or owned
by the Borrower or any of its Subsidiaries; but in each case under clauses (x),
(y) and (z) above, only to the extent the same would be reasonably likely to
have a Material Adverse Effect;
 
(vii)        the occurrence of any actual changes in any insurance statute or
regulation governing the investment or dividend practices of any Insurance
Subsidiary that would be reasonably likely to have a Material Adverse Effect;
and
 
 
52

--------------------------------------------------------------------------------

 
 
(viii)       any other matter or event that has, or would be reasonably likely
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the Borrower has taken and proposes to
take with respect thereto;
 
(e)           Promptly, notice of (i) the occurrence of any material amendment
or modification (other than expiration) to any Reinsurance Agreement (whether
entered into before or after the Closing Date), including any such agreements
that are in a runoff mode on the Closing Date, which amendment or modification
would be reasonably likely to have a Material Adverse Effect, or (ii) the
receipt by the Borrower or any of its Subsidiaries of any written notice of any
denial of coverage or claim, litigation or arbitration with respect to any
Reinsurance Agreement to which it is a ceding party which would be reasonably
likely to have a Material Adverse Effect; and
 
(f)           As promptly as reasonably possible, such other information about
the business, condition (financial or otherwise), operations or properties of
the Borrower or any of its Subsidiaries as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.
 
5.4          Existence; Franchises; Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect their respective organizational or corporate existence,
except as expressly permitted otherwise by Section 7.1, (ii) obtain, maintain
and preserve in full force and effect all other rights, Licenses, franchises,
permits, certifications, approvals, authorizations required by Governmental
Authorities or the Insurance Regulatory Authority, as the case may be, and
necessary to the ownership, occupation or use of their respective properties or
the conduct of their respective business, except to the extent the failure to do
so would not be reasonably likely to have a Material Adverse Effect, and
(iii) keep all material properties in good working order and condition (normal
wear and tear excepted) and from time to time make all necessary repairs to and
renewals and replacements of such properties, except to the extent that any of
such properties are obsolete or are being replaced or where the failure to so
comply with this clause (iii) is not reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect.
 
5.5          Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of their respective business and the
ownership and operation of their respective properties, except to the extent the
failure so to comply would not be reasonably likely to have a Material Adverse
Effect.
 
5.6          Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, (i) pay all liabilities and obligations as and when due
(subject to any applicable subordination provisions), except to the extent
failure to do so would not be reasonably likely to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon them, upon their respective income or profits or
upon any of their respective properties, prior to the date on which penalties
would attach thereto, and all lawful claims that, if unpaid, might become a Lien
upon any of the properties of the Borrower; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good
 
 
53

--------------------------------------------------------------------------------

 
 
faith and by proper proceedings and as to which the Borrower or such Subsidiary
is maintaining adequate reserves with respect thereto in accordance with GAAP or
SAP, as the case may be.
 
5.7          Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
 
5.8          Maintenance of Books and Records; Inspection.  The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to their respective business and
properties, and prepare all financial statements required under this Agreement,
in each case in accordance with GAAP or SAP, as the case may be, and in
compliance with the requirements of any Governmental Authority having
jurisdiction over them, and (ii) subject to Section 10.11, permit employees or
agents of the Administrative Agent or any Lender, at their expense, to inspect
their respective properties and examine or audit their respective books and
records and make copies and abstracts of them, and to discuss their respective
affairs, finances and accounts with their respective officers and employees and
the independent public accountants of the Borrower and its Subsidiaries (and by
this provision the Borrower authorizes such accountants to discuss the finances
and affairs of the Borrower and its Subsidiaries), all at such times and from
time to time, upon at least five (5) Business Days’ advance notice to the
Borrower and during regular business hours; provided that (i) if an Event of
Default has occurred and is continuing, advance notice to the Borrower is only
required to be given by 12:00 p.m., Charlotte time, the day preceding such
intended inspection, (ii) the Lenders shall coordinate the exercise of their
visitation and inspection rights under this Section 5.8 through the
Administrative Agent, and (iii) unless an Event of Default has occurred and is
continuing, the Lenders shall limit the exercise of visitation and inspection
rights to one time per calendar year.
 
5.9          Permitted Acquisitions.  Subject to the requirements contained in
the definition of Permitted Acquisition, and subject to the other terms and
conditions of this Agreement, the Borrower may from time to time on or after the
Closing Date effect Permitted Acquisitions; provided that with respect to each
Permitted Acquisition no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of such Permitted Acquisition or
would exist immediately after giving effect thereto.
 
5.10        Internal Control Event. Promptly upon any Responsible Officer of the
Borrower obtaining knowledge of the occurrence of any Internal Control Event,
the Borrower shall provide to the Administrative Agent written notice of the
occurrence of such Internal Control Event, together with a written statement of
a Responsible Officer of the Borrower specifying the nature of such Internal
Control Event, and the action that the Borrower has taken and proposes to take
with respect thereto, and the Borrower shall diligently take any and all such
actions to cure such Internal Control Event in a timely manner.  The
Administrative Agent shall promptly notify each Lender after receiving any such
notice from the Borrower.
 
5.11        Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or
 
 
54

--------------------------------------------------------------------------------

 
 
supplements hereto and restatements hereof and any other agreements, instruments
or documents and to effect, confirm or further assure or protect and preserve
the interests, rights and remedies of the Administrative Agent and the Lenders
under this Agreement and the other Credit Documents.
 
5.12        OFAC, PATRIOT Act Compliance.  The Borrower will, and will cause
each of its Subsidiaries to, (i) refrain from knowingly doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all principal and interest with respect to the Loans
together with all other fees, reasonable expenses and other amounts then due and
owing hereunder:
 
6.1          Minimum Consolidated Net Worth.  Consolidated Net Worth shall be at
all times an amount not less than the sum of (i) $770,000,000, plus (ii) 50% of
Consolidated Net Income for each fiscal quarter (beginning with the fiscal
quarter ending March 31, 2011) for which Consolidated Net Income (measured at
the end of each such fiscal quarter) is a positive amount plus (iii) 50% of the
aggregate increases in shareholders’ equity of the Borrower by reason of the
issuance or sale of Capital Stock of the Borrower or any Subsidiary or other
capital contributions realized or received after December 31, 2010.
 
6.2          Maximum Consolidated Debt to Total Capitalization.  The ratio of
Consolidated Indebtedness to Consolidated Total Capital shall not be greater
than 0.35 to 1.0 at any time.
 
6.3          Minimum Combined Statutory Surplus.  Combined Statutory Surplus
shall be at all times an amount not less than $750,000,000 for the period from
the Closing Date through the Maturity Date.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all principal and interest with respect to the Loans
together with all other fees, expenses and other amounts then due and owing
hereunder:
 
7.1          Merger; Consolidation; Dissolution.  The Borrower will not, and
will not permit or cause any of its Significant Subsidiaries to, without the
written consent of the Required Lenders, liquidate, wind up or dissolve, or
enter into any consolidation, merger or other combination; provided, however,
that:
 
 
55

--------------------------------------------------------------------------------

 
 
(i)           the Borrower may merge or consolidate with another Person so long
as (x) the Borrower is the surviving entity, (y) unless such other Person is a
Wholly Owned Subsidiary immediately prior to giving effect thereto, the
applicable conditions and requirements of Section 5.9 shall be satisfied, and
(z) immediately after giving effect thereto, no Default or Event of Default
would exist;
 
(ii)           any Subsidiary may merge or consolidate with another Person so
long as (x) the surviving entity is the Borrower or a Subsidiary, (y) unless
such other Person is a Wholly Owned Subsidiary immediately prior to giving
effect thereto, the applicable conditions and requirements of Section 5.9 shall
be satisfied, and (z) immediately after giving effect thereto, no Default or
Event of Default would exist; and
 
(iii)           any Subsidiary may liquidate, wind-up or dissolve so long as all
of the assets of such Subsidiary are transferred to the Borrower or a
Subsidiary.
 
7.2          Indebtedness.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, without the written consent of the Required Lenders,
create, incur, assume or suffer to exist any Indebtedness other than:
 
(i)           Indebtedness incurred under this Agreement and the Notes;
 
(ii)           Indebtedness incurred in connection with Hybrid Equity
Securities;
 
(iii)         accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money; provided that the same shall be paid when due except to
the extent being contested in good faith and by appropriate proceedings;
 
(iv)         loans and advances (A) by the Borrower or any Subsidiary to any
other Subsidiary or (B) by any Subsidiary to the Borrower in an aggregate amount
not to exceed ten percent (10%) of such Subsidiary’s admitted assets for the
immediately preceding calendar year (as reflected on the Annual Statement of
such Subsidiary);
 
(v)          purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the payment of all or part of the purchase price of
any equipment, real property or other fixed assets acquired in the ordinary
course of business, including Indebtedness in respect of capital lease
obligations, and any renewals, refinancings or replacements thereof (subject to
the limitations on the principal amount thereof set forth in this clause (v)),
which Indebtedness shall not exceed $33,000,000 in aggregate principal amount
outstanding at any time;
 
(vi)         Indebtedness in connection with Permitted Liens;
 
(vii)        Indebtedness existing on the Closing Date and described in Schedule
7.2 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof or result in an earlier
final maturity date;
 
 
56

--------------------------------------------------------------------------------

 
 
(viii)       Indebtedness of the Borrower or any Subsidiary in connection with
securities lending arrangements with financial institutions in the ordinary
course of business;
 
(ix)          Indebtedness of each Insurance Subsidiary that is a member of a
Federal Home Loan Bank (each, a “FHLB Subsidiary”) incurred in connection with
loans from the Federal Home Loan Bank of which such FHLB Subsidiary is a member
(the “FHLB Indebtedness”), in each case pursuant to the terms of such
membership; provided that the aggregate amount of FHLB Indebtedness incurred by
each FHLB Subsidiary shall not at any time exceed ten percent (10%) of such FHLB
Subsidiary’s admitted assets for the immediately preceding calendar year (as
reflected on the Annual Statement of such FHLB Subsidiary);
 
(x)           Indebtedness of the Borrower and Wantage Avenue Holding Company,
Inc. (“WAHC”), in an aggregate amount not to exceed $40,000,000, incurred in
connection with the Borrower’s acquisition of WAHC from Selective Insurance
Company of America; and
 
(xi)          other Indebtedness incurred by the Borrower; provided that
(A) immediately after giving effect to the incurrence thereof, the Borrower
shall be in compliance with the financial covenant contained in Section 6.2 and
(B) at the time of incurrence thereof, no Default or Event of Default shall have
occurred and be continuing.
 
7.3          Liens.  The Borrower will not, and will not permit or cause any of
its Subsidiaries to, without the written consent of the Required Lenders,
directly or indirectly, make, create, incur, assume or suffer to exist, any Lien
upon or with respect to any part of its property or assets, whether now owned or
hereafter acquired, or file or authorize the filing of, or permit to remain in
effect if known to Borrower, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income or profits under the
Uniform Commercial Code of any state or under any similar recording or notice
statute, other than the following (collectively, “Permitted Liens”):
 
(i)           Liens in existence on the Closing Date and set forth on Schedule
7.3;
 
(ii)          Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, and other similar Liens incurred in the
ordinary course of business for sums not constituting borrowed money that are
not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP (if so required);
 
(iii)         Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(i))
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal
 
 
57

--------------------------------------------------------------------------------

 
 
bonds, leases, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
 
(iv)         Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
 
(v)          Liens securing the purchase money Indebtedness permitted under
Section 7.2(v); provided that any such Lien (y) shall not exceed the greater of
(A) the fair market value of such property or (B) the cost thereof to the
Borrower or such Subsidiary and (z) shall not encumber any other property of the
Borrower or any of its Subsidiaries;
 
(vi)         any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h) that is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP (if so required);
 
(vii)        Liens arising from the filing, for notice purposes only, of
financing statements in respect of true leases;
 
(viii)       Liens on Borrower Margin Stock, to the extent the fair market value
thereof exceeds 25% of the fair market value of the assets of the Borrower and
its Subsidiaries (including Borrower Margin Stock);
 
(ix)          Liens in favor of the Federal Home Loan Banks securing the FHLB
Indebtedness permitted under Section 7.2(ix);
 
(x)           Lien on the Borrower’s corporate headquarters located at 40
Wantage Avenue, Branchville, New Jersey 07890 in favor of Selective Insurance
Company of America securing the Indebtedness permitted under Section 7.2(x); and
 
(xi)          with respect to any real property occupied by the Borrower or any
of its Subsidiaries, all easements, rights of way, licenses and similar
encumbrances on title that do not materially impair the use of such property for
its intended purposes.
 
7.4          Disposition of Assets.  The Borrower will not, and will not permit
or cause any of its Subsidiaries to, without the written consent of the Required
Lenders, sell, assign, lease, convey, transfer or otherwise dispose of (whether
in one or a series of transactions) all or any portion of its assets, business
or properties (including, without limitation, any Capital Stock of any
Subsidiary) or enter into any arrangement with any Person providing for the
lease by the Borrower or any Subsidiary as lessee of any asset that has been
sold or transferred by the Borrower or such Subsidiary to such Person, except
for:
 
(i)           sales of inventory and licenses or leases of intellectual property
and other assets, in each case in the ordinary course of business;
 
 
58

--------------------------------------------------------------------------------

 
 
(ii)           the sale or exchange of used or obsolete equipment to the extent
(y) the proceeds of such sale are applied towards, or such equipment is
exchanged for, replacement equipment or (z) such equipment is no longer
necessary for the operations of the Borrower or its applicable Subsidiary in the
ordinary course of business;
 
(iii)          the sale by the Borrower and its Subsidiaries of (x) the capital
stock or all or any portion of the assets, business or properties of a
Subsidiary that is not a Significant Subsidiary; and (y) any asset or group of
assets of any Significant Subsidiary constituting less than (A) in any single
transaction or series of related transactions, fifteen percent (15%) of
Consolidated Net Worth as of the last day of the fiscal quarter ending on or
immediately prior to the date of such sale, and (B) during the term of this
Agreement, in the aggregate with all such other sales pursuant to this Section
7.4(iii), thirty percent (30%) of Consolidated Net Worth as of the end of the
immediately preceding fiscal quarter ending on or immediately prior to the date
of such sale; provided, in the case of any sale pursuant to this Section
7.4(iii) that immediately after giving effect thereto, no Default or Event of
Default would exist; and
 
(iv)          the sale, lease or other disposition of assets by a Subsidiary of
the Borrower to the Borrower or to any of its Subsidiaries if, immediately after
giving effect thereto, no Default or Event of Default would exist.
 
7.5          Investments and Acquisitions.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, without the
written consent of the Required Lenders, purchase, own, invest in or otherwise
acquire any Capital Stock, evidence of indebtedness or other obligation or
security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any other Person, or purchase or otherwise
acquire (whether in one or a series of related transactions) any portion of the
assets, business or properties of another Person (including pursuant to an
Acquisition), or create or acquire any Subsidiary, or become a partner or joint
venturer in any partnership or joint venture (collectively, “Investments”),
other than:
 
(i)           Investments by the Borrower and its Subsidiaries to the extent
permitted under applicable Requirements of Law and in compliance at all times
with the: (x) all applicable insurance laws and regulations of any other
relevant jurisdictions relating to investments by an Insurance Subsidiary and
(y) the limitations set forth in the Investment Policy;
 
(ii)          any Investment by the Borrower, provided (y) that during the term
of this Agreement, any such Investment pursuant to this Section 7.5(ii) does not
exceed in the aggregate with all other Investments pursuant to this Section
7.5(ii) twenty-five percent (25%) of Consolidated Net Worth as of the end of the
immediately preceding fiscal quarter ending on or immediately prior to the date
of any such Investment, and (z) that immediately after giving effect thereto, no
Default or Event of Default would exist; and
 
(iii)         Permitted Acquisitions.
 
 
59

--------------------------------------------------------------------------------

 
 
7.6          Restricted Payments.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing, except
that:
 
(i)           the Borrower may declare and make dividend payments or other
distributions payable solely in its common stock;
 
(ii)           the Borrower may declare and pay cash dividends and distributions
so long as immediately before the payment thereof, and after giving effect to
the payment thereto, no Default or Event of Default has occurred and is
continuing;
 
(iii)         the Borrower may repurchase or otherwise redeem for value any
shares of its Capital Stock; provided that, after giving effect to any such
repurchase, no Default or Event of Default shall occur or be continuing;
 
(iv)         the Borrower and its Subsidiaries may declare and pay dividends in
respect of any Hybrid Equity Securities if, at the time of and after giving
effect to any such payment, no Default or Event of Default has occurred and is
continuing; and
 
(v)          any Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or another Subsidiary of the
Borrower; provided that no dividend payment or other distribution may be made to
any Subsidiary of the Borrower to the extent such Subsidiary has any restriction
or encumbrance on its ability to make any dividend payment or other distribution
to the Borrower.
 
7.7          Transactions with Affiliates.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any Subsidiary, except if (i)
the terms of the transaction are fair and reasonable, (ii) charges or fees for
services performed are reasonable, and (iii) expenses incurred and payment
received are allocated in conformity with customary insurance accounting
practices consistently; provided, however, that nothing contained in this
Section shall prohibit transactions described on Schedule 7.7 or otherwise
expressly permitted under this Agreement.
 
7.8          Lines of Business.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, without the written consent of the Required
Lenders (which consent will not be unreasonably withheld or delayed), engage to
any material extent in any business other than substantially the same lines of
business engaged in by it on the date hereof and businesses and activities
reasonably related thereto.
 
7.9          Certain Amendments.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, amend, modify or change any provision of its
articles or certificate of organization or operating agreement, or the terms of
any class or series of its Capital Stock, other
 
 
60

--------------------------------------------------------------------------------

 
 
than in a manner that is not reasonably likely to adversely affect the Lenders
in any material respect.
 
7.10        Limitation on Certain Restrictions.  The Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any restriction or
encumbrance on the ability of any Subsidiary of the Borrower to make any
dividend payments or other distributions in respect of its Capital Stock, to
repay Indebtedness owed to the Borrower or any other Subsidiary, to make loans
or advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, in each case other
than such restrictions or encumbrances existing under or by reason of the Credit
Documents or applicable Requirements of Law.
 
7.11        Fiscal Year  The Borrower will not, and will not permit or cause any
of its Subsidiaries to, change the ending date of its fiscal year to a date
other than December 31.
 
7.12        Accounting Changes.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, make or permit any material change in its
accounting policies or reporting practices, except as may be required or
permitted by GAAP or SAP, as the case may be.
 
7.13        Ratings.  The Borrower (i) will cause each Material Insurance
Subsidiary to maintain a Financial Strength Rating at all times and (ii) will
not permit or cause the Financial Strength Rating of any Material Insurance
Subsidiary to be lower than “A-” at any time.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
8.1          Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
(a)           The Borrower shall fail to pay (i) any principal of any Loan when
due, or (ii) any interest, any fee or any other Obligation on any Loan within
five (5) Business Days after any such amount becomes due in accordance with the
terms hereof;
 
(b)           The Borrower shall fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Sections 2.14, 5.2,
5.3(d)(i)-(ii) or 5.4(i) or in Article VI or Article VII;
 
(c)           The Borrower or any of its Subsidiaries shall fail to observe,
perform or comply with any condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents other than those enumerated in
Sections 8.1(a) and 8.1(b), and such failure (i) is deemed by the terms of the
relevant Credit Document to constitute an Event of Default or (ii) shall
continue unremedied for any grace period specifically applicable thereto or, if
no such grace period is applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower;
 
 
61

--------------------------------------------------------------------------------

 
 
(d)           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished in connection herewith or therewith or in connection with the
transactions contemplated hereby or thereby shall prove to have been false or
misleading in any material respect as of the time made, deemed made or
furnished;
 
(e)           The Borrower or any of its Subsidiaries shall (i) fail to pay when
due (whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period) any principal of or interest on any
Indebtedness (other than the Indebtedness incurred pursuant to this Agreement)
having an aggregate principal amount of at least $10,000,000, or (ii) fail to
observe, perform or comply with any condition, covenant or agreement contained
in any agreement or instrument evidencing or relating to any such Indebtedness,
or any other event shall occur or condition exist in respect thereof, and the
effect of such failure, event or condition is to cause, or permit the holder or
holders of such Indebtedness (or a trustee or agent on its or their behalf) to
cause (with the giving of notice, lapse of time, or both), the Indebtedness
referred to in clause (i) to become due, or to be prepaid, redeemed, purchased
or defeased, prior to its stated maturity;
 
(f)           The Borrower or any of its Subsidiaries shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code, the insurance laws applicable to any Insurance
Subsidiary, or under any other applicable bankruptcy, insolvency or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any petition or case of the type
described in Section 8.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;
 
(g)           Any involuntary petition or case shall be filed or commenced
against the Borrower or any of its Subsidiaries seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy
Code, the insurance laws applicable to any Insurance Subsidiary, or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, and such petition or case shall continue undismissed and unstayed for a
period of sixty (60) days; or an order, judgment or decree approving or ordering
any of the foregoing shall be entered in any such proceeding;
 
(h)           Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (exclusive of
amounts fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has acknowledged its liability in writing) in excess of
$20,000,000 shall be entered or filed against the Borrower or any of its
Subsidiaries or any of their respective properties and the same shall not be
dismissed, stayed or discharged for a period of thirty (30) days or in any event
later than five days prior to the date of any proposed sale thereunder;
 
 
62

--------------------------------------------------------------------------------

 
 
(i)           Any ERISA Event or any other event or condition shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, the Borrower and the respective ERISA Affiliates have incurred or
would be reasonably likely to incur liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) that has or
would be reasonably likely to have a Material Adverse Effect;
 
(j)           Any one or more Licenses, permits, accreditations or
authorizations of the Borrower or any of its Subsidiaries shall be suspended,
limited or terminated or shall not be renewed, or any other action shall be
taken, by any Governmental Authority in response to any alleged failure by the
Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
would be reasonably likely to have a Material Adverse Effect;
 
(k)           Except as disclosed in Schedule 4.14(a), any one or more
Environmental Claims shall have been asserted against the Borrower or any of its
Subsidiaries (or a reasonable basis shall exist therefor); the Borrower has
incurred or would be reasonably likely to incur liability as a result thereof;
and such liability, individually or in the aggregate, has or would be reasonably
likely to have a Material Adverse Effect; or
 
(l)           Any of the following shall occur: (i) any Person or group of
Persons acting in concert as a partnership or other group, shall, as a result of
a tender or exchange offer, open market purchases, privately negotiated
purchases or otherwise, have become, after the date hereof, the “beneficial
owner” (within the meaning of such term under Rule 13d-3 under the Exchange Act)
of securities of the Borrower representing 25% or more of the combined voting
power of the then outstanding securities of the Borrower ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors; (ii) the Board of Directors of the Borrower shall
cease to consist of a majority of the individuals who constituted the Board of
Directors as of the date hereof or who shall have become a member thereof
subsequent to the date hereof after having been nominated, or otherwise approved
in writing, by at least a majority of individuals who constituted the Board of
Directors of the Borrower as of the date hereof (or their replacements approved
as herein required); or (iii) Borrower shall cease to own, directly or
indirectly, 100% of the issued and outstanding Capital Stock of any of its
Significant Subsidiaries and such Capital Stock shall be free and clear of all
Liens.
 
8.2           Remedies: Termination of Commitment, Acceleration, etc.  Upon and
at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
 
(a)           Declare the Commitment to be terminated, whereupon the same shall
terminate (provided that, upon the occurrence of an Event of Default pursuant to
Section 8.1(f) or Section 8.1(g), the Commitment shall automatically be
terminated);
 
(b)           Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately
 
 
63

--------------------------------------------------------------------------------

 
 
due and payable, together with all interest accrued thereon and all other
amounts payable under this Agreement, the Notes and the other Credit Documents,
shall become immediately due and payable without presentment, demand, protest,
notice of intent to accelerate or other notice or legal process of any kind, all
of which are hereby knowingly and expressly waived by the Borrower; provided
that, upon the occurrence of an Event of Default pursuant to Section 8.1(f) or
Section 8.1(g), all of the outstanding principal amount of the Loans and all
other amounts described in this Section 8.2(b) shall automatically become
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice or legal process of any kind, all of which
are hereby knowingly and expressly waived by the Borrower); and
 
(c)           Exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law.
 
8.3           Remedies: Set-Off.  In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the occurrence and during the continuance of any Event of
Default, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or any Affiliate thereof different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section 8.3 are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Notwithstanding the
foregoing, this right of setoff shall not apply to any deposits held by a
Borrower or a Subsidiary as to which deposits the Borrower or such Subsidiary is
acting in a fiduciary or custodial capacity on behalf of others.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.  Notwithstanding the
foregoing, neither the Administrative Agent nor any Lender may setoff or apply
any deposits, against any obligation of the Borrower now or hereafter existing
under this Agreement or any other Credit Document to such Lender by the Borrower
or any Subsidiary, that are held by the Borrower or any Subsidiary in a
short-term money market fund of such Administrative Agent or Lender or any of
their Affiliates, successors or assigns.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
9.1           Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or
 
 
64

--------------------------------------------------------------------------------

 
 
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of such
provisions.
 
9.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.3           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any Affiliate
thereof that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it in good faith (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.5 and 8.2) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this
 
 
65

--------------------------------------------------------------------------------

 
 
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying in good
faith upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely in good faith upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of any Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
9.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent; provided that such sub-agents are approved in advance by
the Borrower (such approval not to be unreasonably withheld or delayed).  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
9.6           Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld or delayed; provided that no such consent shall be required at any time
when a Default or Event of Default exists) to appoint a successor Administrative
Agent, which shall be a commercial bank that (i) is organized under the laws of
the United States of America or any state thereof, (ii) has combined capital and
surplus of $500,000,000 and (ii) is “well capitalized” under the applicable bank
regulatory standard.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative
 
 
66

--------------------------------------------------------------------------------

 
 
Agent meeting the qualifications set forth above and approved in advance by the
Borrower (such approval not to be unreasonably withheld or delayed); provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.6.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 9.6).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
9.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1         Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
 
 
67

--------------------------------------------------------------------------------

 
 
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Credit
Documents, including its rights under this Section 10.1.
 
(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any of
its Subsidiaries arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any actual
or alleged presence or release of Hazardous Substances on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any of its Subsidiaries against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if the Borrower or any of its Subsidiaries has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or Section 10.1(b) to
be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party of the Administrative Agent, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s proportion (based on the percentages as used in
determining the Required Lenders as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this Section 10.1(c) are subject to the provisions of Section
2.3(c).
 
(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out
 
 
68

--------------------------------------------------------------------------------

 
 
of, in connection with, or as a result of, this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or the transactions
contemplated hereby or thereby.  No Indemnitee referred to in Section 10.1(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby unless the unintended recipient received such information through the
gross negligence or willful misconduct of such Indemnitee.
 
(e)           All amounts due under this Section shall be payable by the
Borrower upon demand therefor.
 
10.2        Governing Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process.
 
(a)           This Agreement and the other Credit Documents shall (except as may
be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
 
(b)           The Borrower irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New York City and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against the Borrower or its properties in the courts of any jurisdiction.
 
(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 10.2(b).  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 10.4.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
 
 
69

--------------------------------------------------------------------------------

 
 
10.3         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.4        Notices; Effectiveness; Electronic Communication.
 
(a)           Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
(i)           if to the Borrower or the Administrative Agent, to it at the
address (or telecopier number) specified for such person on Schedule 1.1; and
 
(ii)          if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communication pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be
 
 
70

--------------------------------------------------------------------------------

 
 
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or other communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(c)           Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
 
10.5        Amendments, Waivers, etc.  No amendment, modification, waiver or
discharge or termination of, or consent to any departure by the Borrower from,
any provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Borrower and the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
 
(a)           unless agreed to by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan, reduce the rate of or
forgive any interest thereon (provided that only the consent of the Required
Lenders shall be required to waive the applicability of any post-default
increase in interest rates), or reduce or forgive any fees hereunder (other than
fees payable to the Administrative Agent for its own account), (ii) extend the
scheduled date for the payment of any principal of or interest on any Loan, the
Termination Date or extend the time of payment of any fees hereunder (other than
fees payable to the Administrative Agent), or (iii) increase any Commitment of
any such Lender over the amount thereof in effect or extend the maturity thereof
(it being understood that a waiver of any Default or Event of Default, if agreed
to by the Required Lenders, or all Lenders (as may be required hereunder with
respect to such waiver), shall not constitute such an increase);
 
(b)           unless agreed to by all of the Lenders, (i) reduce the percentage
of the aggregate Commitments or of the aggregate unpaid principal amount of the
Loans, or the number or percentage of Lenders, that shall be required for the
Lenders or any of them to take or approve, or direct the Administrative Agent to
take, any action hereunder or under any other Credit Document (including as set
forth in the definition of “Required Lenders”), (ii) change any other provision
of this Agreement or any of the other Credit Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge, termination or consent, or (iii) change or waive any
provision of Section 2.15, any other provision of this Agreement or any other
Credit Document requiring pro rata treatment of any Lenders, or this
Section 10.5; and
 
(c)           unless agreed to by the Administrative Agent in addition to the
Lenders required as provided hereinabove to take such action, affect the
respective rights or obligations of the Administrative Agent, as applicable,
hereunder or under any of the other Credit Documents; and
 
provided further that the Fee Letter may only be amended or modified, and any
rights thereunder waived, in a writing signed by the parties thereto.
 
 
71

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Obligations, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein.
 
10.6        Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.6(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i)           (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to the
assigning Lender or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned, and (B) in any
case not described in clause (A) above, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, in any case, treating assignments to two or more
 
 
72

--------------------------------------------------------------------------------

 
 
Approved Funds under common management as one assignment for purposes of the
minimum amounts, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
 
(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Commitment and/or Loans assigned;
 
(iii)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment if the assignee is not a
Lender, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(iv)         no such assignment shall be made to the Borrower or any Affiliate
or Subsidiary thereof; and
 
(v)          no such assignment shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, and 10.1 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6(d).
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, at any reasonable
time and from time to time upon reasonable prior notice.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any Affiliate or Subsidiary
thereof) (each, a “Participant”) in all or a portion of such
 
 
73

--------------------------------------------------------------------------------

 
 
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.5(a) and clauses (i) and (ii) of Section 10.5(b) that
affects such Participant.  Subject to Section 10.6(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.16(a), 2.16(b)
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.6(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.3 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.15(b)
as though it were a Lender.
 
(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.16(a), Section 2.16(b) or Section 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(f) as though it were a Lender.

(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
 
(h)           Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to the Borrower and its Subsidiaries furnished to it by or on behalf of any
other party hereto; provided that such Eligible Assignee, Participant or pledgee
or
 
 
74

--------------------------------------------------------------------------------

 
 
proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 10.11.
 
10.7        No Waiver.  The rights and remedies of the Administrative Agent and
the Lenders expressly set forth in this Agreement and the other Credit Documents
are cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise.  No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between the Borrower, the Administrative Agent or the Lenders or their
agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default.  No notice to or demand upon the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Administrative Agent or any Lender to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.
 
10.8        Survival.  All representations, warranties, covenants and agreements
made by or on behalf of the Borrower in this Agreement and in the other Credit
Documents shall be considered to have been relied upon by the other parties
hereto and survive the execution and delivery hereof or thereof and repayment of
all Loans and shall continue in full force and effect as long as any Obligation
hereunder shall remain unpaid or unsatisfied.  In addition, notwithstanding
anything herein or under applicable law to the contrary, the provisions of this
Agreement and the other Credit Documents relating to indemnification or payment
of costs and expenses, including, without limitation, the provisions of Sections
2.16(a), 2.16(b), 2.17, and 10.1 and Article IX, shall survive the payment in
full of all Loans, the termination of the Commitments, and any termination of
this Agreement or any of the other Credit Documents or any provision hereof or
thereof.
 
10.9        Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
10.10      Construction.  The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof.  Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
10.11      Confidentiality.  Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the
 
 
75

--------------------------------------------------------------------------------

 
 
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
in writing containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its Obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.  Notwithstanding the
foregoing, each of the Administrative Agent and the Lenders agree that they will
not trade the securities of the Borrower based upon non-public Information that
is received by them.  If the Administrative Agent or a Lender is requested or
required to disclose any Information under Section 10.11(b) or Section 10.11(c),
the Administrative Agent or Lender, as applicable, will notify Borrower promptly
in writing of the terms and circumstances surrounding the request so that
Borrower may seek a protective order or other appropriate remedy.  The
Administrative Agent or Lender, as applicable, agrees not to oppose any action
by Borrower to obtain a protective order or other appropriate remedy and shall
cooperate fully with Borrower.  In the event no such protective order or other
remedy is obtained, the Administrative Agent or Lender, as applicable, will
furnish only the portion legally required.  For purposes of this Section 10.11,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.12      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter).  Except as provided in Section 3.1, this Agreement shall
become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by the Administrative Agent and the Borrower of
written notification (including e-mail) of such execution and authorization of
delivery thereof.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
 
76

--------------------------------------------------------------------------------

 
 
10.13      No Fiduciary Relationship Established By Credit Documents.  The
Borrower hereby acknowledges that neither the Administrative Agent nor any
Lender has any fiduciary relationship with or fiduciary duty to the Borrower or
any of its Subsidiaries arising out of or in connection with this Agreement or
any of the other Credit Documents, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower and its Subsidiaries, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.
 
10.14      Disclosure of Information.  The Borrower agrees and consents to the
Administrative Agent’s disclosure of information relating to this transaction to
Gold Sheets and other similar bank trade publications.  Such information will
consist of deal terms and other information customarily found in such
publications.
 
10.15      USA Patriot Act Notice.  Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower or any of its Subsidiaries, which information includes the name and
address of the Borrower and its Subsidiaries and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and its Subsidiaries in accordance with the PATRIOT Act.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
77

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.



 
SELECTIVE INSURANCE GROUP, INC.
     
By:
/s/ Dale A. Thatcher
 
Name:
Dale A. Thatcher
 
Title:
Executive Vice President and Chief
   
Financial Officer

 
Selective Insurance Group, Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
     
By:
/s/ Grainne Pergolini
 
Name:
Grainne Pergolini
 
Title:
Portfolio Manager
     



Selective Insurance Group, Inc. Credit Agreement
 

 
 

--------------------------------------------------------------------------------

 

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
     
By:
Steve W. Whitcomb
 
Name:
Steve W. Whitcomb
 
Title:
Senior Vice President

Selective Insurance Group, Inc. Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Borrower’s Taxpayer Identification No. _____________


NOTE


$_______________
 
____________, 2011
   
Charlotte, North Carolina



FOR VALUE RECEIVED, SELECTIVE INSURANCE GROUP, INC., a New Jersey corporation
(the “Borrower”), hereby promises to pay to the order of  (the “Lender”), at the
offices of Wells Fargo Bank, National Association (the “Administrative Agent”)
located at One Wells Fargo Center, 301 South College Street, Charlotte, North
Carolina (or at such other place or places as the Administrative Agent may
designate), at the times and in the manner provided in the Credit Agreement,
dated as of June 13, 2011 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the Borrower, the Lenders from time
to time parties thereto and Wells Fargo Bank, National Association, as
Administrative Agent, the principal sum of __________________________ DOLLARS
($___________), or such lesser amount as may constitute the unpaid principal
amount of the Loans made by the Lender, under the terms and conditions of this
promissory note (this “Note”) and the Credit Agreement.  The defined terms in
the Credit Agreement are used herein with the same meaning.  The Borrower also
promises to pay interest on the aggregate unpaid principal amount of this Note
at the rates applicable thereto from time to time as provided in the Credit
Agreement.
 
This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement.  All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Credit Documents.  Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.
 
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.
 
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.
 
This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).
 

 
 

--------------------------------------------------------------------------------

 
 

The Borrower hereby submits to the nonexclusive jurisdiction of the courts of
the State of New York sitting in New York City and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, although the Lender shall not be limited to bringing an action in such
courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.


[Signature on the following page]

 
2

--------------------------------------------------------------------------------

 
 

 
SELECTIVE INSURANCE GROUP, INC.
       
By:
 
 
Name:
 
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1


NOTICE OF BORROWING


___________, 2011


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, SELECTIVE INSURANCE GROUP, INC. (the “Borrower”), refers to the
Credit Agreement, dated as of June 13, 2011, among the Borrower, certain Lenders
from time to time parties thereto, and you, as Administrative Agent for the
Lenders (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.2(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
Borrowing of Loans under the Credit Agreement, and to that end sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.2(b) of the Credit Agreement:
 
(i)      The aggregate principal amount of the Proposed Borrowing is
$_______________.1
 
(ii)     The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].2
 
(iii)    [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]3
 
(iv)    The Proposed Borrowing is requested to be made on __________________
(the “Borrowing Date”).4



--------------------------------------------------------------------------------

1  Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.
 
2  Select the applicable Type of Loans.
 
3  Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.
 
 
4

--------------------------------------------------------------------------------

 
 
The Borrower hereby certifies that the following statements are true and correct
on and as of the date hereof and will be true on and as of the Borrowing Date:
A.          Each of the representations and warranties contained in Article IV
of the Credit Agreement and in the other Credit Documents qualified as to
materiality is and will be true and correct, and each such representation and
warranty not so qualified is and will be true and correct in all material
respects, in each case on and as of each such date, with the same effect as if
made on and as of each such date, both immediately before and after giving
effect to the Proposed Borrowing (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date);
 
B.           No Default or Event of Default has occurred and is continuing or
would result from the Proposed Borrowing to be made on the Borrowing Date; and
 
C.           After giving effect to the Proposed Borrowing, the aggregate
principal amount of all Loans outstanding will not exceed the Lenders’ aggregate
Commitments.



 
Very truly yours,
     
SELECTIVE INSURANCE GROUP, INC.
     
By:
 
 
Name:
 
 
Title:
 

 
(..continued)
4  Shall be a Business Day which may be the same Business Day if this Notice of
Borrowing is received prior to 12:00 p.m. (in the case of Base Rate Loans) or at
least three Business Days after the date hereof (in the case of LIBOR Loans).

 
5

--------------------------------------------------------------------------------

 

EXHIBIT B-2


NOTICE OF CONVERSION/CONTINUATION


___________, 2011


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd.
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, SELECTIVE INSURANCE GROUP, INC. (the “Borrower”), refers to the
Credit Agreement, dated as of June 13, 2011, among the Borrower, certain Lenders
from time to time parties thereto, and you, as Administrative Agent for the
Lenders (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.11(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
[conversion] [continuation]5 of Loans under the Credit Agreement, and to that
end sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Section 2.11(b) of the Credit Agreement:
 
(i)      The Proposed [Conversion] [Continuation] is requested to be made on
_______________.6
 
(ii)     The Proposed [Conversion] [Continuation] involves $____________7 in
aggregate principal amount of Loans made pursuant to a Borrowing on
________________,8 which Loans are presently maintained as



--------------------------------------------------------------------------------

5  Insert “conversion” or “continuation” throughout the notice, as applicable.
 
6  Shall be a Business Day at least one Business Day after the date hereof (in
the case of any conversion of LIBOR Loans into Base Rate Loans) or at least
three Business Days after the date hereof (in the case of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans), and additionally, in the case
of any conversion of LIBOR Loans into Base Rate Loans, or continuation of LIBOR
Loans, shall be the last day of the Interest Period applicable to such LIBOR
Loans.
 
7  Amount of Proposed Conversion or Continuation must comply with Section
2.11(a) of the Credit Agreement.
 
8  Insert the applicable Borrowing Date for the Loans being converted or
continued.
 
6

--------------------------------------------------------------------------------

 
 
[Base Rate] [LIBOR] Loans and are proposed hereby to be [converted into Base
Rate Loans] [converted into LIBOR Loans] [continued as LIBOR Loans].9
 
(iii)                 [The initial Interest Period for the Loans being
[converted into] [continued as] LIBOR Loans pursuant to the Proposed
[Conversion] [Continuation] shall be [one/two/three/six months].]10
 
The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].



 
Very truly yours,
     
SELECTIVE INSURANCE GROUP, INC.
     
By:
 
 
Name:
 
 
Title:
 




--------------------------------------------------------------------------------

9  Complete with the applicable bracketed language.
 
10 Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.

 
7

--------------------------------------------------------------------------------

 

EXHIBIT C


COMPLIANCE CERTIFICATE
 
THIS COMPLIANCE CERTIFICATE (this “Certificate”) is delivered pursuant to the
Credit Agreement, dated as of June 13, 2011 (the “Credit Agreement”), among
Selective Insurance Group, Inc., a New Jersey corporation (the “Borrower”), the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders.  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Credit Agreement.
 
The undersigned hereby certifies that:
 
1.           He is a duly elected Financial Officer of the Borrower11.
 
2.           Enclosed with this Certificate are copies of the financial
statements of the Borrower and its Subsidiaries as of _____________, and for the
[________-month period] [year] then ended, required to be delivered under
Section [5.1(a)][5.1(b)] of the Credit Agreement.  Such financial statements
have been prepared in accordance with GAAP [(subject to the absence of notes
required by GAAP and subject to normal year-end adjustments)]12  and fairly
present the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the date indicated and the results of operation of the
Borrower and its Subsidiaries on a consolidated basis for the period covered
thereby.
 
3.           The undersigned has reviewed the terms of the Credit Agreement and
has made, or caused to be made under the supervision of the undersigned, a
review in reasonable detail of the transactions and condition of the Borrower
and its Subsidiaries during the accounting period covered by such financial
statements.
 
4.           The examination described in paragraph 3 above did not disclose,
and the undersigned has no knowledge of the existence of, any Default or Event
of Default during or at the end of the accounting period covered by such
financial statements or as of the date of this Certificate. [, except as set
forth below.
 
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
 
5.           Attached to this Certificate as Attachment A is a covenant
compliance worksheet reflecting the computation of the financial covenants set
forth in Article VI of the Credit Agreement as of the last day of and for the
period covered by the financial statements enclosed herewith.



--------------------------------------------------------------------------------

11 The certificate should be given by an officer of the entity (Borrower)
consistent with the level of consolidation reflected in the financial statements
delivered at closing.
12 Insert in the case of quarterly financial statements.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.



 
SELECTIVE INSURANCE GROUP, INC.
     
By:
 
 
Name:
 
 
Title:
 

 

 
9

--------------------------------------------------------------------------------

 

ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET


A.           Minimum Consolidated Net Worth
(Section 6.1 of the Credit Agreement)
 
(1)
Base for calculating Consolidated Net Worth:      
$770,000,000
             
(2)
 (a)
Consolidated Net Income for each fiscal quarter (if positive):
 
$____________
                     (b)
Net income adjustment:
Multiply Line 2(a) by 50%
     
$____________
             
(3)
 (a)
Aggregate increases in shareholders’ equity of the Borrower by reason of the
issuance or sale of Capital Stock of the Borrower or any Subsidiary or other
capital contributions realized or received after December 31, 2010.
 
$____________
                     (b)
Equity securities adjustment:
Multiply Line 3(a) by 50%
     
$____________
             
(4)
Required Minimum Consolidated Net Worth: Add Lines 1, 2(b) and 3(b)      
$____________
           
(5)
Consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
such date, determined in accordance with GAAP, excluding any Disqualified
Capital Stock (except to the extent deducted in determining such consolidated
shareholders’ equity)      
$____________

 

 
i

--------------------------------------------------------------------------------

 

B.           Maximum Consolidated Debt to Total Capitalization
(Section 6.2 of the Credit Agreement)
 
(1)
Indebtedness as of the date of determination, determined on a consolidated basis
in accordance with GAAP:                          (a)
All indebtedness and obligations for borrowed money or in respect of loans or
advances of any kind
 
$____________
                     (b)
All obligations evidenced by notes, bonds, debentures or similar instruments
 
$____________
                     (c)
All reimbursement obligations with respect to surety bonds, letters of credit
and bankers’ acceptances (in each case, whether or not drawn or matured and in
the stated amount thereof)
 
$____________
                     (d)
All obligations to pay the deferred purchase price of property or services
 
$____________
                     (e)
All indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired
 
$____________
                     (f)
All obligations as lessee under leases that are or are required to be, in
accordance with GAAP, recorded as capital leases, to the extent such obligations
are required to be so recorded
 
$____________
                     (g)
All Disqualified Capital Stock issued, with the amount of Indebtedness
represented by such Disqualified Capital Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, but excluding accrued dividends, if any (for purposes hereof, the
“maximum fixed repurchase price” of any Disqualified Capital Stock that does not
have a fixed repurchase price shall be calculated in accordance with the terms
of such Disqualified Capital Stock as if such Disqualified Capital Stock were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Capital Stock, such fair market value
shall be determined reasonably and in good faith by the board of directors or
other governing body of the issuer of such Disqualified Capital Stock)
 
$____________
   

 
 
ii

--------------------------------------------------------------------------------

 
 

   (h)
The net termination obligations under any Hedge Agreements, calculated as of any
date as if such agreement or arrangement were terminated as of such date
 
 
$____________
                     (i)
All Contingent Obligations
 
$____________
                     (j)
All indebtedness referred to in clauses (a) through (i) above secured by any
Lien on any property or asset owned or held regardless of whether the
indebtedness secured thereby shall have been assumed by the Borrower or is
nonrecourse to the credit of the Borrower
 
$____________
                     (k)
Total Indebtedness as of the date of determination:
Add Lines 1(a) through 1(j)
     
$____________
             
(2)
Exclusions from Consolidated Indebtedness:                        (a)
Reimbursement obligations in respect of any letters of credit issued for the
benefit of any Insurance Subsidiary or the Borrower in the ordinary course of
its business, but only in each case to the extent such letters of credit (A) are
not drawn upon and (B) are collateralized by cash or Cash Equivalents
 
$____________
                     (b)
Surplus notes or intercompany loans issued for the benefit of any Insurance
Subsidiary or the Borrower in the ordinary course of its business; provided
that, notwithstanding the foregoing, FLHB Indebtedness shall be included in
Consolidated Indebtedness
 
$____________
                     (c)
Obligations of the Borrower or any of its Subsidiaries under any Hybrid Equity
Securities to the extent that the total book value of such Hybrid Equity
Securities does not exceed 15% of Consolidated Total Capital
 
$____________
                     (d)
Aggregate Exclusions:
Add Lines 2(a) through 2(c)
     
($___________)
             
(3)
Consolidated Indebtedness as of the date of determination:
Subtract Line 2(d) from Line 1(k)
     
$____________
           
(4)
Consolidated Total Capital as of the date of determination:                    
   (a)
Consolidated Net Worth
 
$____________
                     (b)
Consolidated Indebtedness (but excluding any Hybrid Equity Securities)
 
$____________
   

 
 
iii

--------------------------------------------------------------------------------

 
 

   (c)
Obligations of the Borrower and its Subsidiaries under any Hybrid Equity
Securities
 
$____________
                     (d)
Consolidated Total Capital
Add Lines 4(a) through 4(c)
     
$____________
           
(5)
Consolidated Indebtedness to Consolidated Total Capital: Divide Line 3 by Line
4(d)13      
  ____________

 

--------------------------------------------------------------------------------

13 Under Section 6.2 of the Credit Agreement, the ratio of Consolidated
Indebtedness to Consolidated Total Capital shall not be greater than 0.35 to 1.0
at any time.
 

 
iv

--------------------------------------------------------------------------------

 

C.           Minimum Combined Statutory Surplus
(Section 6.3 of the Credit Agreement)
 
(1)
Statutory Surplus of each Insurance Subsidiary (i.e., total amount shown as
“surplus as regards policyholders” on line 35, page 3, column 1 of the Annual
Statement of each such Insurance Subsidiary)                       (a)
Selective Insurance Company of America
 
$____________
                    (b)
Selective Way Insurance Company
 
$____________
                    (c)
Selective Auto Insurance Company of New Jersey
 
$____________
                    (d)
Selective Insurance Company of South Carolina
 
$____________
                    (e)
Selective Insurance Company of the Southeast
 
$____________
                    (f)
Selective Insurance Company of New York
 
$____________
                    (g)
Selective Insurance Company of New England
 
$____________
                    (h)
Eliminations
 
($___________)
                 
(2)
Combined Statutory Surplus:
Add Lines 1(a) through 1(h)14
     
  $___________



Eliminations (detail):



--------------------------------------------------------------------------------

14 Under Section 6.3 of the Credit Agreement, the Combined Statutory Surplus
shall be at all times an amount not less than $750,000,000 for the period from
the Closing Date through the Maturity Date.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION
 
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 

 
1.
Assignor:
 
 
               
2.
Assignee:
 
 
         
[and is an Affiliate/Approved Fund of [identify Lender]15]
             
3.
Borrower:
 
Selective Insurance Group, Inc.
             



4.           Administrative Agent:  Wells Fargo Bank, National Association, as
the Administrative Agent under the Credit Agreement.



--------------------------------------------------------------------------------

15  Select as applicable.
 

 
2

--------------------------------------------------------------------------------

 


5.           Credit Agreement:     Credit Agreement, dated as of June 13, 2011
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, certain lenders from time to time parties
thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders.


6.          Assigned Interest:


Aggregate Amount of
Commitment /
Loans3
   
Amount of
Commitment /
Loan Assigned16
   
Percentage Assigned
of Commitment /
Loan17
  $       $           % $       $           % $       $           %



[7.         Trade Date:                 ______________]18


8.           Effective Date:           ______________ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

--------------------------------------------------------------------------------

16  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
17  Set forth, to at least 9 decimals, as a percentage of the Commitment / Loans
of all Lenders thereunder.
18  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
3

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR:
     
[NAME OF ASSIGNOR]
       
By:
 
 
Name:
 
 
Title:
 




 
ASSIGNEE:
     
[NAME OF ASSIGNEE]
       
By:
 
 
Name:
 
 
Title:
 



[Consented to and]19 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
 
 
Name:
 
 
Title:
 
 



[Consented to:]20


SELECTIVE INSURANCE GROUP, INC.
as Borrower


By:
 
 
Name:
 
 
Title:
 
 




--------------------------------------------------------------------------------

19  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
20  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
Signature Page to Assignment and Assumption

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption


Credit Agreement, dated as of June [13], 2011, among Selective Insurance Group,
Inc., as Borrower, certain Lenders from time to time parties thereto, and Wells
Fargo Bank, National Association, as Administrative Agent to the Lenders


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.


1.2.        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v)  attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, including without limitation the
documentation described in Section 2.17 of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms
 
 
 

--------------------------------------------------------------------------------

 
 
all of the obligations that by the terms of the Credit Documents are required to
be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic submission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).

 
2

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF LENDER JOINDER AGREEMENT


THIS LENDER JOINDER AGREEMENT (this “Lender Joinder Agreement”) is made this
____ day of ___________, 20__, by __________________, a _________________ (the
“New Lender”).  Reference is made to the Credit Agreement, dated as of June 13,
2011, among Selective Insurance Group, Inc., a corporation organized under the
laws of New Jersey (the “Borrower”), the Lenders named therein and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”).  Terms defined in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used herein as defined therein.
 
The New Lender hereby agrees as follows:
 
1.           Lender Joinder Agreement.  Subject to the terms and conditions
hereof and of the Credit Agreement, the New Lender hereby agrees to become a
Lender under the Credit Agreement with a Commitment of _______________ Dollars
($__________).  After giving effect to this Lender Joinder Agreement and the
adjustments required under Section 2.20(d) of the Credit Agreement, the New
Lender’s Commitment and the Loans assigned to the New Lender will be as set
forth in Item 4 of Annex I attached hereto.  The New Lender agrees that all
references in the Credit Documents to “Lender” or “Lenders” include the New
Lender.


2.           New Lender Representations.  The New Lender (i) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements of the Borrower delivered to the Administrative Agent
pursuant to the Credit Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Lender Joinder Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (iii) appoints and authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf under the Credit
Documents, and to exercise such powers and to perform such duties, as are
specifically delegated to or required of the Administrative Agent by the terms
thereof, together with such other powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender, (v) specifies as its address for payments and
notices the office set forth beneath its name on its signature page hereto and
(vi) agrees to furnish no later than the Effective Date (as defined below) any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including without limitation the documentation described in Section
2.17 of the Credit Agreement, duly completed and executed by the New Lender.

 
3

--------------------------------------------------------------------------------

 


3.           Effective Date.  Following the execution of this Lender Joinder
Agreement by the New Lender, an executed original hereof, together with all
attachments hereto, shall be delivered to the Administrative Agent.  The
effective date of this Lender Joinder Agreement (the “Effective Date”) shall be
the date of execution hereof by the Borrower, the Administrative Agent and the
New Lender.  As of the Effective Date, the Lender shall be a party to the Credit
Agreement and, to the extent provided in this Lender Joinder Agreement, shall
have the rights and obligations of a Lender thereunder and under the other
Credit Documents.


4.           Governing Law.  This Lender Joinder Agreement shall be governed by,
and construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).


5.           Entire Agreement.  This Lender Joinder Agreement, together with the
Credit Agreement and the other Credit Documents, embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings of the parties, verbal or written, relating to the subject
matter hereof.  Except as expressly modified herein, the Credit Documents, as
amended, are and remain in full force and effect.


6.           Successors and Assigns.  This Lender Joinder Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
successors and assigns.


7.           Counterparts.  This Lender Joinder Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which, when so executed and delivered, shall be an original, but all of
which shall together constitute one and the same instrument.


[signatures on following page]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Lender Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.



 
[Insert Name of New Lender]
     
By:
 
 
Name:
 
 
Title:
 



Accepted this ___ day of
_____________, 20___:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:
 
 
Name:
 
 
Title:
 
 



Consented and agreed to:


SELECTIVE INSURANCE GROUP, INC.


By:
 
 
Name:
 
 
Title:
 
 

 
Signature Page to Joinder Agreement
 
 
 

--------------------------------------------------------------------------------

 


ANNEX I


1.             Borrower:  Selective Insurance Group, Inc.


2.             Name and Date of Credit Agreement:


Credit Agreement, dated as of June [13], 2011, among Selective Insurance Group,
Inc., certain Lenders from time to time parties thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.


3.             Date of Lender Joinder Agreement:  ___________, 20___


4.
Amounts (as of date of adjustment pursuant to Section 2.20(d) of the Credit
Agreement):



Aggregate Amount of
Commitment /
Loans for all Lenders
under Agreement
 
Amount of Commitment /
Loans Assigned
 
Percentage Assigned of
Commitment /
Loans1
$
 
$
 
%

 
5.             Addresses for Payments and Notices:



 
New Lender:
 
For Funding/Notices:
                                                         
Telecopy: (___) ________
       
Reference
 

 

--------------------------------------------------------------------------------

1
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
made thereunder.


 
 

--------------------------------------------------------------------------------

 



 
For Payments:
                                 
Telecopy: (___) ________
   
Reference:
 



6.
Effective Date:  _______________, ______ (in accordance with Section 3).


 
2

--------------------------------------------------------------------------------

 